 

Exhibit 10.2

 

 



 

LEASE

 

MUSREF 13727 NOEL LP,

a Washington limited partnership,

                               Landlord,

 

and

 

EQUITYMETRIX, LLC

a Texas limited liability company,

                               Tenant

 

 



 

 
 

 

TABLE OF CONTENTS

 

1. Use and Restrictions On Use 1 2. Term 2 3. Rent 2 4. Rent Adjustments 3 5.
Security Deposit 7 6. Alterations 7 7. Repair 8 8. Liens 8 9. Assignment and
Subletting 9 10. Indemnification 11 11. Insurance 11 12. Waiver of Subrogation
11 13. Services and Utilities 12 14. Holding Over 13 15. Subordination 13 16.
Rules and Regulations 13 17. Reentry By Landlord 14 18. Default 14 19. Remedies
15 20. Tenant’s Bankruptcy or Insolvency 18 21. Quiet Enjoyment 19 22. Casualty
19 23. Eminent Domain 20 24. Sale By Landlord 21 25. Estoppel Certificates 21
26. Surrender of Premises 21 27. Notices 22 28. Taxes Payable By Tenant 22 29.
Relocation of Tenant 23 30. Parking 23 31. Renewal Option 24 32. Defined Terms
and Headings 26 33. Tenant’s Authority 26 34. Financial Statements and Credit
Reports 26 35. Commissions 27 36. Time and Applicable Law 27 37. Successors and
Assigns 27 38. Entire Agreement 27 39. Examination Not Option 27 40. Recordation
27

 

Office Lease Page (i)

 

 
 

 

41. Limitation of Landlord’s Liability 27 42. OFAC 27 43. Mold 28 44. Waiver of
Rights Under the DPTA 28 45. Waiver of Rights Under Section 93.012 of the Texas
Property Code 28

 

Office Lease Page (ii)

 

 
 

 

LEASE REFERENCE PAGES

 

BUILDING:  

Galleria North, Tower II

13727 Noel Road

Dallas, Texas 75240

      LANDLORD:   MUSREF 13727 Noel LP, a Washington limited partnership      
LANDLORD’S ADDRESS:  

MUSREF 13727 Noel LP

℅ Metzler Realty Advisors, Inc.

700 Fifth Avenue, Suite 6175

Seattle, Washington 98104-5071

      ADDRESS FOR RENT PAYMENT:  

MUSREF 13727 Noel LP

Post Office Box 94366

Seattle, Washington 98124-6664

      EFFECTIVE DATE:   March 25, 2009       TENANT:   Equitymetrix, LLC, a
Texas limited liability company       TENANT’S NOTICE ADDRESS:  

Equitymetrix, LLC

519 Dorrington Boulevard

Metairie, Louisiana 70005

      PREMISES ADDRESS:  

13727 Noel Road, Suite Number 750

Dallas, Texas 75240

      PREMISES NET RENTABLE AREA:   Approximately 3,345 square feet of Net
Rentable Area (for outline of Premises, see Exhibit A)       COMMENCEMENT DATE:
  The earlier to occur of (1) the date on which the Work (as defined in
Exhibit B attached hereto) is Substantially Complete (as determined pursuant to
Exhibit B), (2) the date on which the Work would have been Substantially
Complete but for Tenant Delay (as defined in Exhibit B, or (3) the date Tenant
takes possession of any part of the Premises for purposes of conducting business
      TERM OF LEASE:   Five (5) years, five (5) months and zero (0) days
beginning on the Commencement Date and ending on the Termination Date.      
TERMINATION DATE:   The last day of the sixty-fifth (65th) Lease Month (defined
below) after the Commencement Date.

 

Office Lease Page (iii)

  

 
 

 

ANNUAL RENT and MONTHLY INSTALLMENT OF RENT (Article 3):

 

Period 

Rentable

Square

Footage

  

Annual Rent

Per Square

Foot

   Annual Rent  

Monthly

Installment

of Rent

  From  Through                 Lease Month 1  Lease Month 17   3,345   $24.00  
$80,280.00   $6,690.00  Lease Month 18  Lease Month 29   3,345   $24.50  
$81,952.50   $6,820.38  Lease Month 30  Lease Month 41   3,345   $25.00  
$83,625.00   $6,968.75  Lease Month 42  Lease Month 53   3,345   $25.50  
$85,297.50   $7,108.13  Lease Month 54  Lease Month 65   3,345   $26.00  
$86,970.00   $7,247.50 

 

As used herein, the term “Lease Month” means each of the twelve (12) one-month
periods during a Lease Year (defined below) with the first (1st) Lease Month
commencing on the Commencement Date and expiring on the day immediately
preceding the same day of the next calendar month and with each subsequent Lease
Month commencing upon the expiration of the prior Lease Month and expiring on
the day immediately preceding the same day of the next calendar month. As used
herein, the term “Lease Year” means a period of one year, with the first. (1st)
Lease Year commencing on the Commencement Date and expiring on the day
immediately preceding the first anniversary of the Commencement Date, and with
each subsequent Lease Year commencing upon the expiration of the prior Lease
Year and expiring on the day immediately preceding the first anniversary of such
Lease Year,

 

BASE YEAR (EXPENSES):   2009       BASE YEAR (INSURANCE):   2009       BASE YEAR
(TAXES):   2009       TENANT’S PROPORTIONATE SHARE:   1.09%(3,345 SF out of
306,052 SF)       SECURITY DEPOSIT:   $7,247.50       ASSIGNMENT/SUBLETTING FEE:
  $750.00       AFTER-HOURS HVAC COST:   $50.00 per hour, subject to change at
any time       PARKING:   12 permits allowing access to unreserved parking
spaces (the “Parking Permits”) (subject to the terms and conditions of
Article 30 below)       REAL ESTATE BROKER DUE COMMISSION:   CAPSTAR Commercial
Real Estate Services. Ltd. representing Landlord, is not represented by a real
estate broker.       BUILDING BUSINESS HOURS:   7:00 a.m. until 6:00 p.m.
Mondays through Fridays and 8:00 a.m. until 1:00 p.m. on Saturdays. excluding in
any event, Sundays and national and local legal holidays       AMORTIZATION
RATE:   10%

 

Office Lease Page (iv)

 

 
 

 

The Reference Pages information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control. This Lease Exhibits A through C, all of
which are made a part of this Lease.

 

[Signature Page Follows]

 

Office Lease Page (v)

 

 
 

 

LANDLORD:   MUSREF 13727 NOEL LP, a Washington limited partnership

 

By: MUSREF GP 13727 Noel LLC, its general partner

 

  By: Metzler Management, Inc., its manager

 

  By:           Name:         Title:    

 

Dated: ______________________________________, 2009

 

TENANT:

 

EQUITYMETRIX, LLC, a Texas limited liability company

 

By:         Name:       Title:    

 

Dated: ______________________________________, 2009

 

Office Lease Signature Page

 

 
 

 

LEASE

 

By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Pages. The
Premises are depicted on the floor plan attached hereto as Exhibit A, and the
Building is depicted on the site plan attached. hereto as Exhibit A-1. The
Reference Pages, including all terms defined thereon, are incorporated as part
of this Lease.

 

1.           Use and Restrictions On Use.

 

1.1.          The Premises are to be used Solely for general office purposes.
Tenant shall not do or permit anything to be done in or about the Premises which
will in any way obstruct or interfere with the rights of other tenants or
occupants of the Building or injure, annoy, or disturb them, or allow the
Premises to be used for any improper, immoral, unlawful, or objectionable
purpose, or commit any waste. Tenant shell not do, permit or stiffer in, on, or
about the Premises the sale of any alcoholic liquor without the written consent
of Landlord first obtained. Tenant shall comply with all governmental laws,
ordinances and regulations applicable to the use of the Premises and its
occupancy and shall promptly comply with all governmental orders and directions
for the correction, prevention and abatement of any violations in the Building
or appurtenant land, caused or permitted by, or resulting from the specific use
by, Tenant, or in or upon, or in connection with, the Premises, all at Tenant’s
sole expense. Tenant shall not do or permit anything to be done on or about the
Premises or bring or keep anything into the Premises which will in any way
increase the rate of, invalidate or prevent the procuring of any insurance
protecting against loss or damage to the Building or any of its contents by lire
or other casualty or against liability for damage to property or injury to
persons in or about the Building or any part thereof:

 

1.2.          Tenant shall not, and shall not direct, suffer or permit any of
its agents, contractors, employees. licensees or invitees (collectively, the
“Tenant Entities”) to at any time handle, use, manufacture, store or dispose of
in or about the Premises or the Building any flammables, explosives, radioactive
materials, hazardous wastes or materials, toxic wastes or materials, or other
similar substances, petroleum products or derivatives or any substance
(collectively, “Hazardous Materials”) subject to regulation by or under any
federal. state and local laws and ordinances relating to the protection of the
environment or the keeping, use or disposition of environmentally hazardous
materials, substances, or wastes, presently in effect or hereinafter adopted,
all amendments to any of them. and all rules and regulations issued pursuant to
any of such laws or ordinances (collectively, “Environmental Laws”), nor shall
Tenant suffer or permit any Hazardous Materials to he used in any manner not
fully in compliance with all Environmental Laws, in the Premises or the Building
and appurtenant land or allow the environment to become contaminated with any
Hazardous Materials. Notwithstanding the foregoing, Tenant may handle, store,
use or dispose of products containing small quantities of Hazardous Materials
(such as aerosol cans containing insecticides, toner for copiers, paints, paint
remover and the like) to the extent customary and necessary for the use of the
Premises for general office purposes; provided that Tenant shall always handle,
store, use, and dispose of any such Hazardous Materials in a safe and lawful
manner and never allow such Hazardous Materials to contaminate the Premises,
Building and appurtenant land or the environment. Tenant shall protect, defend,
indemnify and hold each and all of the Landlord Entitles (as defined in
Article 31) harmless from and against any and all loss, claims, liability or
costs (including court costs and attorney’s fees) incurred by reason of any
actual or asserted failure of Tenant to fully comply with all applicable
Environmental Laws, or the presence, handling, use or disposition in or from the
Premises of any Hazardous Materials by Tenant or any Tenant Entity (even though
permissible under all applicable Environmental Laws or the provisions or this
Lease), or by reason of any nettle’ or asserted failure of Tenant to keep,
observe, or perform any provision of this Section 1.2.

 

Office Lease Page 1

 

 
 

 

1.3.          Tenant and the tenant Entities will be entitled to the
non-exclusive use of the common areas of the Building as they exist from time to
time .during the Term, including certain parking spaces in the parking
facilities, pursuant to Article 30 and subject to Landlord’s rules and
regulations regarding such use. The foregoing shall not be deemed to provide
Tenant with an exclusive right to any parking spaces or any guaranty of the
availability of any particular parking spaces.

 

2.           Term.

 

2.1.          The term of this Lease (the “Initial Term”) shall begin on the
date (“Commencement Date”) as shown on the Reference Pages and shall terminate
on the date as shown on the Reference Pages (“Termination Date”), unless sooner
terminated by the provisions of this Lease. The Initial Term of this Lease may
be renewed and extended pursuant to Section 31 hereof (the Initial Term and, to
the extent renewed and extended, the Renewal Term [defined in Section 31] are
hereinafter collectively called the “Term”). Landlord shaft tender possession of
the Premises with all the work to be performed by Landlord pursuant to Exhibit B
to this Lease substantially completed. Tenant shall deliver a punch list of
items not completed within thirty (30) days after Landlord tenders possession of
the Premises and Landlord agrees to proceed with due diligence to perform its
obligations regarding such items. Any early termination of this Lease by Tenant
shall, in any event, be subject to compliance with the provisions of this Lease,
including without limitation, with Article 26 hereafter.

 

2.2.          Tenant agrees that in the event of the inability of Landlord to
deliver possession of the Premises on the scheduled Commencement Date for any
reason. Landlord shall not be liable for any damage resulting from such
inability, but Tenant shall not be liable for any rent until the time when
Landlord can, after notice to Tenant, deliver possession of the Premises to
Tenant. If Landlord is delayed in delivering possession of the Premises or any
other space due to any reason, the holdover or unlawful possession of such space
by any third party, or for any other reason, such delay shall not be a default
by Landlord. render this Lease void or voidable. or otherwise render Landlord
liable for damages. No such failure to give possession on the scheduled
Commencement Date shall affect the other obligations of Tenant under this Lease.
If any delay is the result of a Tenant Delay, the Commencement Date and the
payment of rent under this Lease shall be accelerated by the number of days of
such Tenant Delay.

 

2.3.          In the event Landlord permits Tenant, or any agent, employee or
contractor of Tenant, to enter, use or occupy the Premises prior to the
Commencement Date, such entry, use or occupancy shall be subject to all the
provisions of this Lease other than the payment of rent, including, without
limitation, Tenant’s compliance with the insurance requirements of Article 11.
Said early possession shall not advance the Termination Date.

 

3.           Rent.

 

3.1.          Tenant agrees to pay to Landlord the Annual Rent (including,
without limitation, all Rent Adjustments and the Electrical Charge provided for
under Article 4) in effect from time to time by paying the Monthly Installment
of Rent then in effect on or before the first day of each run Calendar month
during the Term (except that the first full month’s rent shall be paid upon the
execution of this Lease), and the Electrical Charge at such times as set forth
in Section 4.7. The Monthly installment of Rent in effect at any time shall be
one-twelfth (1/12) of the Annual Rent in effect at such time. Rent for any
period during the Term which is less than a full month shall be a prorated
portion of the Monthly Installment of Rent based upon the number of days in such
month. Said rent shall be paid to Landlord, without deduction or offset and
without notice or demand, at the Rent Payment Address, as set forth on the
Reference Pages, or to such other person or at such other place as Landlord may
from time to time designate in writing. If an Event of Default occurs. Landlord
may require by notice to Tenant that all subsequent rent payments be made by an
automatic payment from Tenant’s bank account to Landlord’s account, without cost
to Landlord. Tenant must implement such automatic payment system prior to the
next scheduled rent payment or within ten (10) days after Landlord’s notice,
whichever is later. Unless specified in this Lease to the contrary, all amounts
and sums payable by Tenant to Landlord pursuant to this Lease shall be deemed
additional rent.

 

Office Lease Page 2

 

 
 

 

3.2.        Tenant recognizes that late payment of any rent or other sum due
under this Lease will result in administrative expense to Landlord, the extent
of which additional expense is extremely difficult and economically impractical
to ascertain. Tenant therefore agrees that if rent or any other sum is not paid
when due and payable pursuant to this Lease, a late charge shall be imposed in
an amount equal to the greater of: (a) Fifty Dollars ($50.00), or (b) six
percent (6%) of the unpaid rent or other payment. The. amount of the late charge
to.be paid by Tenant shall be reassessed and added to Tenant’s obligation for
each successive month until paid. The provisions of this Section 3.2 in no way
relieve Tenant of the obligation to pay rent or other payments on or before the
date on which they are due, nor do the terms of this Section 3.2 in any way
affect Landlord’s remedies pursuant to Article 19 of this Lease in the event
said rent or other payment is unpaid after date due.

 

3.3.        Notwithstanding anything to the contrary contained in this Lease,
provided an Event of Default beyond any applicable notice and cure period
contained in the Lease does not exist hereunder. the Annual Rent and the Monthly
Installment of Rent shall abate for the first live (5) Lease Months. Commencing
on the first day of the sixth (6th) Lease Month (or any other earlier date upon
which an Event or Default has occurred), such abatement shall cease and Tenant
shalt thereupon commence paying to Landlord the full amount of Annual Rent and
the Monthly Installment of Rent, without regard to the first sentence of this
Paragraph.

 

4.           Rent Adjustments.

 

4.1.        For the purpose of this Article 4, the following terms are defined
as follows:

 

4.1.1           Lease Year. Each fiscal year (as determined by Landlord from
time to time) falling partly or wholly within the Term.

 

4.1.2           Expenses. All costs of operation, maintenance, repair,
replacement and management of the Building (including the amount of any credits
which Landlord may grant to particular tenants of the Building in lieu of
providing any standard services or paying any standard costs described in this
Section 4.1.2 for similar tenants), as determined on an accrual basis in
accordance with generally accepted accounting principles, including the
following costs by way of illustration, but not limitation: water and sewer
charges; utility costs, including, but not limited to, the cost of heat, light,
power, steam and gas (but specifically excluding the cost of electricity
provided to the Premises and the Building and paid for by Tenant pursuant to
Section 4.7 below); waste disposal; the cost of janitorial services; the cost of
security and alarm services (including any central station signaling system);
costs of cleaning, repairing, replacing and maintaining the common areas,
including parking and landscaping; window cleaning costs; labor costs; costs and
expenses of managing the Building, including management and/or administrative
fees; air conditioning maintenance costs; elevator maintenance fees and
supplies; material costs; equipment costs including the cost of maintenance,
repair and service agreements and rental and leasing costs; purchase costs of
equipment; current rental and leasing costs of items which would be capital
items if purchased; tool costs; licenses, permits and inspection fees; wages and
salaries; employee benefits and payroll taxes; accounting and legal fees; any
sales, use or service taxes incurred in connection therewith. In addition,
Landlord shall be entitled to recover, as additional rent (which, along with any
other capital expenditures constituting Expenses, Landlord may either include in
Expenses or cause to be billed to Tenant along with Expenses. and Taxes but as a
separate item), Tenant’s Proportionate Share of: (i) an allocable portion of the
cost of capital improvement items which are reasonably calculated to reduce
operating expenses; (ii) the cost of fire sprinklers and suppression systems and
other life safety systems; and (iii) other capital expenses which are required
under any governmental laws, regulations or ordinances which were not applicable
to the Building at the time it was constructed; but the costs described in this
sentence shall be amortized over the reasonable life of such expenditures in
accordance with such reasonable life and amortization schedules as shall be
determined by Landlord in accordance with generally accepted accounting
principles, with interest on the unamortized amount at one percent (1%) in
excess of the Wall Street Journal prime lending rate announced from time to
time. Expenses shall not include Taxes, Insurance Costs, depreciation or
amortization of the Building or equipment in the Building except as provided
herein, loan principal payments, costs of alterations or tenants’ premises,
leasing commissions, interest expenses on long-term borrowings or advertising
costs.

 

Office Lease Page 3

 

 
 

 

4.1.3           Taxes. Real estate taxes and any other taxes, charges and
assessments which are levied with respect to the Building or the land
appurtenant to the Building, or with respect to any improvements, fixtures and
equipment or other property of Landlord, real or personal, located in the
Building and used in connection with the operation of the Building and said
land, including, without limitation, any Texas franchise tax to the extent such
tax would be payable by Landlord or its combined group if the Building were the
only property of the Landlord subject to such tax, any payments to any ground
lessor in reimbursement of tax payments made by such lessor; and all fees,
expenses and costs incurred by Landlord in investigating, protesting, contesting
or in any way seeking to reduce or avoid increase in any assessments, levies, or
the tax rate pertaining to any Taxes to be paid. by Landlord in any Lease Year.
Taxes shall not include estate or inheritance tax, federal income tax, or tax
imposed upon any transfer by Landlord of its interest in this Lease or the
l3uilding or any taxes to be paid by Tenant pursuant to Article 2
Notwithstanding anything to the contrary herein, “faxes shall include the Texas
margin tax and/or any other business tax imposed under Texas Tax Code Chapter
171 and/or any successor statutory provision. Tenant hereby waives any and all
rights under any applicable law to an administrative or judicial review of any
determination of the appraised value of the Building, including without
limitation, any rights available under the Texas Tax Code (as amended). All
taxes, assessments and governmental charges shall be included in Expenses in the
calendar year in which such taxes, assessments or governmental charges are
levied, assessed or imposed without regard to when such taxes, assessments or
governmental charges are payable; provided, however, in the case of special
taxes and assessments which may be payable in installments, only the amount of
each installment accruing during a calendar year shall be included in the
Expenses for such year.

 

4.1.4           Insurance Costs. Any and all insurance charges of or relating to
all insurance policies and endorsements deemed by Landlord to be reasonably
necessary or desirable and relating in any manner to the protection,
preservation, or operation of the Building or any part thereof.

 

4.2.        If in any Lease Year, (i) Expenses incurred by Landlord shall exceed
Expenses incurred in the Base Year (Expenses) and/or (ii) Taxes incurred by
Landlord in any Lease Year shall exceed the amount of such Taxes incurred in the
Base Year (Taxes), and/or (iii) Insurance Costs incurred by Landlord in any
Lease Year shall exceed the amount of such Insurance Costs which were incurred
in the Base Year (Insurance), Tenant shall pay as additional rent for such Lease
Year Tenant’s Proportionate Share or each such excess amount.

 

Office Lease Page 4

 

 
 

 

4.3.        The annual determination of Expenses, ‘Faxes and insurance Costs
shall be made by Landlord and shall be binding upon Landlord and Tenant, subject
to the provisions of this Section 4.3. During the Term, Tenant may review, at
Tenant’s sole cost and expense, the books and records supporting such
determination in an office of Landlord, or Landlord’s agent, during normal
business hours, upon giving Landlord five (5) days advance written notice within
sixty (60) days after receipt of such determination, but in no event more often
than once in any one (I) year period, subject to execution of a confidentiality
agreement acceptable to Landlord, and provided that if Tenant utilizes an
independent accountant to perform such review it shall be one of national
standing which is reasonably acceptable to Landlord, is not compensated on a
contingency basis and is also subject to such confidentiality agreement, If
Tenant fails to object to Landlord’s determination of Expenses and insurance
Costs within ninety (90) days after receipt, or if any such objection fails to
state with specificity the reason for the objection, Tenant shall be deemed to
have approved such determination and shall have no further right to object to or
contest such determination. In the event that during all or any portion of any
Lease Year or Base Year, the Building is not fully rented and occupied, Landlord
shall make an appropriate adjustment in occupancy-related Expenses for such year
for the purpose of avoiding distortion of the amount of such Expenses to be
attributed to Tenant by reason of variation in total occupancy of the Building,
by employing consistent and sound accounting and. management principles to
determine Expenses that would have been paid or incurred by Landlord had the
Building been at least ninety-five percent (95%) rented and occupied, and the
amount so determined shall be deemed to have been Expenses for such Lease Year.

 

4.4.        Prior to the actual determination thereof for a Lease Year, Landlord
may from time to time estimate Tenant’s liability for Expenses, Insurance Costs
and/or Taxes under Section 4:1.4, Article 6 and Article 28 for the Lease Year or
portion thereof. Landlord will give Tenant written notification of the amount of
such estimate and Tenant agrees that it will pay, by increase of its Monthly
Installments of Item due in such Lease Year, additional rent in the amount of
such estimate. Any such increased rate of Monthly Installments of Rent pursuant
to this Section 4.4 shall remain in effect until further written notification to
Tenant pursuant hereto.

 

4.5.        When the above mentioned actual determination of Tenant’s liability
for Expenses, Insurance Costs and/or Taxes is made for any Lease Year and when
Tenant is so notified in writing, then:

 

4.5.1           If the total additional rent Tenant actually paid pursuant to
Section 4.3 on account of Expenses, Insurance Costs and/or Taxes for the Lease
Year is less than Tenant’s liability for Expenses, Insurance Costs and/or Taxes,
then Tenant shall pay such deficiency to Landlord as additional rent in one lump
sum within thirty (30) days of receipt of Landlord’s bill therefor; and

 

4.5.2           If the total additional rent Tenant actually paid pursuant to
Section 4.3 on account of Expenses, Insurance Costs and/or Taxes for the Lease
Year is more than Tenant’s liability fix Expenses. Insurance Costs and/or Taxes,
then Landlord shall credit the difference against the then next due payments to
be made by Tenant under this Article 4. or, if the Lease was terminated, refund
the difference in cash. Tenant shall not be entitled to a credit by reason of
actual Expenses and/or Taxes and/or Insurance Costs in any Lease Year being less
titan Expenses and/or Taxes and/or Insurance Costs in the Base Year (Expenses
and/or Taxes and/or Insurance).

 

4.6.        If the Commencement Date is other than January 1 or if the
Termination Date is other than December 31, Tenant’s liability for Expenses,
Insurance Costs and Taxes for the. Lease Year in Which said Commencement Date
occurs shall be prorated based upon a three hundred sixty-five (365) day year.

 

Office Lease Page 5

 

 
 

 

4.7.        Subject to the limitations set forth in Section 13.1 and the other
provisions of Article 13 applicable thereto, Landlord shall cause the utility
company providing electrical service to the Building to provide electrical
current to the Premises and the Building. During the Term, in addition to Annual
Rent and Expenses, Tenant shall pay to Landlord (i) Tenant’s Proportionate Share
of the cost of providing electrical service to the common areas of the Building
(including without limitation, any common areas and service areas of the
Building, but excluding the Premises and other areas in the I3uilding leased or
held for lease). (and the provisions of Section 4.12 shall be applicable to the
calculation of such costs tinder this Section 4.7) (the “Common Area Electrical
Charge”) and (ii) the actual metered cost of providing electrical service to the
Premises in accordance with this Section 4.7 based upon electrical usage
measured by one (1) (and if necessary, more than one (1)) meter or sub-meter (as
selected by Landlord) to be installed by Landlord et Tenant’s expense throughout
the Term (the “Leased Premises Electrical Charge” and together with the Common
Area Electrical Charge. the “Electrical Charge”). Tenant recognizes that its
entire Premises must be metered or submetered (as selected by Landlord)
throughout the Tcrrn, Tenant shall be responsible for the costs of the meters
with respect to such space (including without limitation, the costs of
installing, maintaining and replacing such meters). Tenant shall pay the Leased
Premises Electrical Charge to Landlord on a monthly basis within five (.5) days
of receipt by Tenant of an invoice from Landlord setting forth the Leased
Premises Electrical Charge for the previous month as determined. by a reading of
the meters or submeters.

 

Tenant’s Common Area Electrical Charge with respect to each calendar year shall
be paid in monthly installments in advance on the first day of each calendar
month during each calendar year in an amount as reasonably estimated by Landlord
from time to time prior to or during each calendar year and communicated to
Tenant by written notice (the “Estimated Electrical Charge Payments”). if
Landlord does not deliver such a. notice (the “Electrical Estimate”) prior to
the commencement of any calendar year, Tenant shall continue to pay the
Estimated Electrical Charge Payments as provided in the most recently received
Electrical Estimate (or Updated Electrical Estimate, as defined below). If,
during a calendar year, Landlord reasonably determines that the Common Area
Electrical Charge for such calendar year has increased or will increase,
Landlord may deliver to Tenant and Tenant shall pay within twenty (20) days of
receipt of such estimate from Landlord, an updated Electrical Estimate (“Updated
Electrical Estimate”) for the calendar year. Within one hundred twenty (120)
days after the end of each calendar year, or as soon thereafter as practicable,
Landlord shall send to Tenant a statement (“Final Electrical Charge Statement”)
showing (i) the calculation of Tenant’s Common Area Electrical Charge for the
calendar year, (ii) the aggregate amount of the Estimated Electrical Charge
Payments previously paid by Tenant with respect to such calendar year, and (iii)
the amount, Warty, by which the aggregate amount of the installments of the
Estimated Electrical Charge Payments paid by Tenant with respect to such
calendar year exceeds or is less than Tenant’s Common Area Electrical Charge
from the prior calendar year. Tenant shall pay the amount of any deficiency to
Landlord within ten (10) days after the date of such statement. Any excess
shall, at Landlord’s option, either be credited against payments past or next
due under this Lease or refunded by Landlord, provided Tenant is not then in
default under this Lease.

 

The obligations under this Section 4.7 shall survive the expiration or earlier
termination of this Lease.

 

4.8.        Notwithstanding any other provision herein to the contrary, Landlord
shall not include in Expenses in any calendar year that portion of Controllable
Operating Expenses (defined below) which exceeds by more than eight percent (8%)
the Controllable Operating Expenses included in Operating Expenses for the
immediately preceding calendar year; provided, however, the limit on
Controllable Operating Expenses set forth in this subsection (1) shall in all
events be cumulative from year to year. For example, if it is determined at the
end of the first calendar year during the Term that the Controllable Operating
Expenses increased by six percent (6%) in such calendar year, then the cap on
Controllable Operating Expenses for the second calendar year shall he ten
percent (10%) in lieu or eight percent (8%) and if Controllable Operating
Expenses in the second calendar year increase again by seven percent (7%), the
cap on Controllable Operating Expenses for the third calendar year shall be
eleven percent (11%) in lieu of eight percent (8%). As used herein,
“Controllable Operating Expenses” shall mean all Expenses, except (1) taxes,
assessments, levies, impositions or charges imposed by any governmental
authority, (2) all premiums for insurance coverage. including, without
limitation, casualty, liability and worker’s compensation premiums,
(3) utilities, (4) any costs or complying with applicable laws and regulations
that become effective after the Effective Date and any costs resulting from
changes that become effective after the Effective Date in the application or
official interpretation of or amendments or modifications to or extensions of,
or newly adopted, applicable laws and regulations (including, without
limitation, applicable laws and regulations affecting, relating to or providing
for “minimum wage increases or changes in worker’s compensation and/or state
employment insurance requirements), (5) any cost incurred to reduce any of the
foregoing, (6) the management fees, (7) any costs which result from casualty or
condemnation, (8) Permitted Capital Improvement Costs (as hereinafter defined)
incurred in such year, and (9) any -and all other operating expenses that arc
not within the reasonable control of Landlord. For purposes of this provision,
“Permitted Capital Improvement Costs” for any given calendar year shall mean the
amortized cost (as Landlord shall reasonably determine) of any capital
improvements or repairs that are made to the Building by Landlord, either during
such year or in previous years (but attributable to such calendar year) for the
purpose of reducing Operating Expenses (either Controllable Operating Expenses
or non-Controllable Operating Expenses).

 

Office Lease Page 6

 

 
 

 

5.           Security Deposit. Tenant shall deposit the Security Deposit with
Landlord upon the execution of this Lease. Said sum shall be held by Landlord as
security for the faithful performance by Tenant of till the terms, covenants and
conditions of this Lease to be kept and performed by Tenant and not as an
advance rental deposit or as a measure of Landlord’s damage in case of Tenant’s
default. If Tenant defaults with respect to any provision of this Lease,
Landlord may use any part of the Security Deposit for the payment of any rent or
any other sum in default, or for the payment of any amount which Landlord may
spend or become obligated to spend by reason of Tenant’s default, or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant’s default, If any portion is so used, Tenant shall within five
(5) days after written demand therefor, deposit with Landlord an amount
sufficient to restore the Security Deposit to its original amount and Tenant’s
failure to do so shall be a material breach of this Lease. Except to such
extent, ‘limy, as shall he required by law, Landlord shall not be required to
keep the Security Deposit separate from its general funds, and Tenant shall not
be entitled to interest on such deposit. If Tenant shall fully and faithfully
perform every provision of this Lease to be performed by ‘if, the Security
Deposit or any balance thereof shall be returned to Tenant at such time otter
termination of this Lease when Landlord shall have determined that all of
Tenant’s obligations under this Lease have been fulfilled.

 

6.           Alterations.

 

6.1.          Except for those, if any, specifically provided for in Exhibit B
to this Lease. Tenant shall not make or suffer to be made any alterations,
additions, or improvements, including, but not limited to, the attachment of any
fixtures or equipment in, on, or to the Premises or any part thereof or the
making of any improvements its required by Article 7, without the prior written
consent of Landlord. When applying for such consent, “tenant shall, if requested
by Landlord, furnish complete plans and specifications for such alterations.
additions and improvements. Landlord’s consent shall not be unreasonably
withheld with respect to alterations which (i) arc not structural in nature,
(ii) are not visible from the exterior or the Building, (iii) do not affect or
require modification of the Building’s electrical, mechanical, plumbing, HVAC or
other systems, and (iv) in aggregate do not cost more than $5.00 per rentable
square foot of the portion of the Premises affected by the alterations in
question.

 

6.2.          In the event Landlord consents to the making of any such
alteration, addition or improvement by Tenant, the same shall be made by using
either Landlord’s contractor or a contractor reasonably approved by Landlord, in
either event at Tenant’s sole cost and expense. If Tenant shall employ any
contractor other than Landlord’s contractor and such other contractor or any
subcontractor or such other contractor shall employ any nonunion labor or
supplier, Tenant shall be responsible for and hold Landlord harmless from any
and all delays, damages and extra costs suffered by Landlord as a result of any
dispute with any labor unions concerning the wage, hours. terms or conditions of
the employment of any such labor. In any event Landlord may charge Tenant a
construction management fee not to exceed live percent (5%) of the cost of such
work to cover its overhead as it relates to such proposed work, plus, third
party costs actually incurred. by Landlord in connection with the proposed work
and the design thereof, with ail such amounts being due five (5) days after
Landlord’s demand.

 

Office Lease Page 7

 

 
 

 

6.3.          All alterations, additions or improvements proposed by Tenant
shall be constructed in accordance with all government laws, ordinances, rules
and regulations, using Building standard materials where applicable. and Tenant
shall, prior to construction, provide the additional insurance required under
Article 11 in such case, and also all such assurances to Landlord as Landlord
shall reasonably require to assure payment of tile costs thereof. including but
not limited to, notices of non-responsibility, waivers of lien, surety company
performance bonds and funded construction escrows and to protect Landlord and
the Building and appurtenant land against any loss from any mechanic’s,
materialmen’s or other liens. Tenant shall pay in addition to any sums due
pursuant to Article 4, any increase in real estate taxes attributable to any
such alteration, addition or improvement for so long, during the Term, as such
increase is ascertainable; at Landlord’s election said sums shall be paid in the
same way as sums due under Article 4. Landlord may, as a condition to its
consent to any particular alterations or improvements, require Tenant to deposit
with Landlord the amount reasonably estimated by Landlord as sufficient to cover
the cost of removing such alterations or improvements and restoring the
Premises, to the extent required under Section 26.2.

 

7.           Repair.

 

7.1.          Landlord shall have no obligation to alter, remodel, improve,
repair, decorate or paint the Premises, except as specified in Exhibit B
attached to this Lease (if any) and except that Landlord shall repair and
maintain the structural portions of the Building, including the basic plumbing,
air conditioning, heating and electrical systems installed or furnished by
Landlord. By taking possession or the Premises, Tenant accepts them as being in
good order, condition and repair and in the condition in which Landlord is
obligated to deliver them, except as set forth in the punch list to be delivered
pursuant to Section 2.1. It is hereby understood and agreed that no
representations respecting the condition of the Premises or the Building have
been made by Landlord to Tenant, except as specifically set forth in this Lease.

 

7.2.          Tenant shall, at all times during the Term, keep the Premises in
good condition and repair, excepting damage by fire or other casualty, and in
compliance with all applicable governmental laws, ordinances and regulations,
promptly complying with all governmental orders and directives for the
correction, prevention and abatement of any violations or nuisances in or upon,
or connected with, the Premises, all at Tenant’s sole expense.

 

7.3.          Landlord shall not be liable for any failure to make any repairs
or to perform any maintenance unless such failure shall persist for an
unreasonable time after written notice of the need of such repairs or
maintenance is given to Landlord by Tenant.

 

7.4.          Except as provided in Article 22, there shall be no abatement of
rent and no liability-of Landlord by reason of any injury to or interference
with Tenant’s. business arising from the making of any repairs, alterations or
improvements in or to any portion of the Building or the Premises or to
fixtures, appurtenances and equipment in the Building. Except to the extent, if
any, prohibited by law, Tenant waives the right to make repairs at Landlord’s
expense under any law, statute or ordinance now or hereafter in effect.

 

8.           Liens. Tenant shall keep the Premises, the Building and appurtenant
land and Tenant’s leasehold interest in the Premises free from any liens arising
out of any services, work or materials performed, furnished. or contracted for
by Tenant, or obligations incurred by Tenant. In the event that Tenant fails,
within ten (10) days following the imposition of any such lien, to either cause
the same to be released of record or provide Landlord with insurance against the
same issued by a major title insurance company or such other protection against
the same as Landlord shall accept (such failure to constitute an Event of
Default), Landlord shall have the right to cause the same to be released by such
means as it shall deem proper, including payment of the claim giving rise to
such lien. All such sums paid by Landlord and ail expenses incurred by it in
conjunction therewith shall be payable to it by Tenant within five (5) days of
Landlord’s demand.

 

Office Lease Page 8

 

 
 

 

9.           Assignment and Subletting.

 

9.1.          Tenant shall not have the right to assign or pledge this Lease or
to sublet the whole or any part of the Premises whether voluntarily or by
operation of law, or permit the use or occupancy of the Premises by anyone other
than Tenant and shall not. Make, suffer, or permit such assignment, sublease or
occupancy without the prior written consent of Landlord, such consent not to be
unreasonably withheld, and said restrictions shall be binding upon any and all
assignees of the Lease and subtenants of the Premises. In the event Tenant
desires to sublet, or permit such occupancy of, the Premises, or any portion
thereof, or assign this Lease.. Tenant shall give written notice thereof to
Landlord at least sixty (60) days but no more than one hundred twenty (120) days
prior to the proposed commencement date of such subletting, or assignment, which
notice shall set forth the name or the proposed subtenant or assignee, the
relevant teens of any sublease or assignment and copies of financial reports and
other relevant financial information of the proposed subtenant or assignee.

 

9.2.          Notwithstanding any assignment or subletting, permitted or
otherwise. Tenant shall at all times remain directly, primarily and fully
responsible and liable for the payment of the rent specified in this Lease and
for compliance with all of its other obligations under the terms, provisions and
covenants of this Lease. Upon the occurrence of an Event of Default, if the
Premises or any pail of them are then assigned or sublet, Landlord, in addition
to any other remedies provided in this Lease or provided by law, may, at its
option, collect directly from such assignee or subtenant all rents due and
becoming due to Tenant under such assignment or sublease and apply such rent
against any sums due to Landlord from Tenant under this Lease, and no such
collection shall be construed to constitute a novation or release of Tenant from
the further performance of Tenant’s obligations under this Lease.

 

9.3.          In addition to Landlord’s right to approve of any subtenant or
assignee, Landlord shall have the option, in its sole discretion, in the event
of any proposed subletting or assignment, to terminate this Lease, or in the
case of a proposed subletting of less than the entire Premises, to recapture the
portion of the Premises to be sublet, as of the date the subletting or
assignment is to be effective. The option shall he exercised, if at all, by
Landlord giving Tenant written notice within thirty (30) days following
Landlord’s receipt of Tenant’s written notice as required above. .However, if
Tenant notifies Landlord, within five (5) days after receipt of Landlord’s
termination notice, that Tenant is rescinding its proposed assignment or
sublease, the: termination notice shall be void and the Lease shall continue in
full force and effect. If this Lease shall be terminated with respect to the
entire Premises pursuant to this Section, the Term of this Lease shall end on
the date stated in Tenant’s notice as the effective date or the sublease or
assignment as if that date had been originally fixed in this Lease for the
expiration of the Term. If Landlord recaptures under this Section only a portion
of the Premises, the rent to be paid from time to time during the unexpired Term
shall abate proportionately based on the proportion by which the approximate
square footage of the remaining portion of the Premises shall be less than that
of the Premises as of the date immediately prior to such recapture.. Tenant
shall, at Tenant’s own cost and expense, discharge in full any outstanding
commission obligation which may be due and owing as a result of any proposed
assignment or subletting, whether or not the Premises are recaptured pursuant to
this Section 9.3 and rented by Landlord to the proposed Tenant or any other
tenant.

 

Office Lease Page 9

 

 
 

 

9.4.          In the event that Tenant sells, sublets, assigns or transfers this
Lease, Tenant shall pay to Landlord as additional rent an amount equal to one
hundred percent (100%) of any Increased Rent (as defined below), less the Costs
Component (as defined below), when and as such Increased Rent is received by
Tenant. As used in this Section, “Increased Rent” shall mean the excess of (i)
all rent and other consideration which Tenant is entitled to receive by reason
of any sale, sublease, assignment or other transfer of this Lease, over (ii) the
rent otherwise payable by Tenant under this Lease at such dine. For purposes of
the foregoing, any consideration received by Tenant in form other than cash
shall be valued at is fair market value as determined by Landlord in good faith.
The “Costs Component” is that amount which, if paid monthly, would fully
amortize on a straight-line basis, over the entire period for which Tenant is to
receive Increased Rent, the reasonable costs incurred by Tenant for leasing
commissions and tenant improvements in collection with such sublease, assignment
or other transfer.

 

9.5.          Notwithstanding any other provision hereof, it shall be considered
reasonable for Landlord to withhold its consent to any assignment of this Lease
or sublease of any portion of the Premises if at the time of either Tenant’s
notice or the proposed assignment or sublease or the proposed commencement date
thereof, there shall exist any uncured default of Tenant or matter which will
become a default or Tenant with passage or time unless cured, or if the proposed
assignee or sublessee is an entity: (a) with which Landlord is already in
negotiation; (b) is already an occupant of the Building unless Landlord is
unable to provide the amount of space required by such occupant; (c) is a
governmental agency; (d) is incompatible with the character of occupancy of the
Building: (e) with which the payment for the sublease or assignment is
determined in whole or in part based upon its net income or profits; or (f)
would subject the Premises to a use which would: (i) involve increased personnel
or wear upon the Building; (ii) violate any exclusive right granted to another
tenant of the Building, (iii) require any addition to or modification of the
Premises or the Building in order to comply with building code or other
governmental requirements; or, (iv) involve a violation of Section 1.2. Tenant
expressly agrees that for the purposes of any statutory or other requirement of
reasonableness on the part of Landlord, Landlord’s refusal to consent to any
assignment or sublease for arty of the reasons described in this Section 9.5,
shall be conclusively deemed to be reasonable.

 

9.6.          Upon any request to assign or sublet, Tenant will pay to Landlord
the Assignment/Subletting Fee plus, on demand, a sum equal to all of Landlord’s
costs, including reasonable attorney’s Fees, incurred in investigating and
considering any proposed or purported assignment or pledge of this Lease or
sublease of any of the Premises, regardless of whether Landlord shall consent
to, refuse consent, or determine that Landlord’s consent is not required for,
such assignment, pledge or sublease. Any purported sale, assignment, mortgage,
transfer of this Lease or subletting which does not comply with the provisions
of this Article 9 shall be void.

 

9.7.          If Tenant is a corporation, limited liability company, partnership
or trust, any transfer or transfers of or change or changes within any twelve
(12) month period in the number of the outstanding voting shares of the
corporation or limited liability company, the general partnership interests in
the partnership or the identity of the persons or entities controlling the
activities of such partnership or trust resulting in the persons or entities
owning or controlling a majority of such shares, partnership interests or
activities of such partnership or trust at the beginning of such period no
longer having such ownership or control, shall be regarded as equivalent to an
assignment of this Lease to the persons or entities acquiring such ownership or
control and shall be subject to all the provisions of this Article 9 to the same
extent and for all intents and purposes as though such an assignment.

 

Office Lease Page 10

 

 
 

 

10.         Indemnification. Name of the Landlord Entities shall be liable and
Tenant hereby waives all claims against them for any damage to any property or
any injury to any person in or about the Premises or the Building by or front
any cause whatsoever (including without limiting the foregoing, rain or water
leakage of any character from the roof, windows, walls, basement, pipes,
plumbing works or appliances, the Building not being in good condition or
repair, gas, fire; oil, electricity or theft), except to the extent caused by or
arising from the gross negligence or willful misconduct of Landlord or its
agents, employees or contractors. Tenant shall protect, indemnify and hold the
Landlord Entities harmless from and against any and all loss, claims, liability
or costs (including court costs and attorney’s fees) incurred by reason of (a)
any damage to any property (including but not limited to property of any
Landlord Entity) or any injury (including but not limited to death) to any
person occurring in, on or about the Premises or the Building to the extent that
such injury or damage shall be caused by or arise from any actual or alleged
act, neglect, fault, or omission by or of Tenant or any Tenant Entity to meet
any standards imposed by any duty with respect to the injury or damage; (b) the
conduct or management of any Work or thing whatsoever done by the Tenant in or
about the Premises or from transactions of the Tenant concerning the Premises;
(c) Tenant’s failure to comply with any and all governmental laws, ordinances
and regulations applicable to the condition or use of the Premises or its
occupancy; or (d) any breach or default on the part of Tenant in the performance
of any covenant or agreement on the part of the Tenant to be performed pursuant
to this Lease. The provisions of this Article shall survive the termination of
this Lease with respect to any claims or liability accruing prior to such
termination.

 

11.         Insurance.

 

11.1.          Tenant shall keep in force throughout the Term: (a) a Commercial
General Liability insurance policy or policies to protect the Landlord Entities
against any liability to the public or to any invitee of Tenant or a Landlord
Entity incidental to the use of or resulting from any accident occurring in or
upon the Premises with a limit of not less than $1,000,000 per occurrence and
not less than 53,000,000 in the annual aggregate, or such larger amount as
Landlord may prudently require from time to time, covering bodily injury and
property damage liability and S1,000,000 products/completed operations
aggregate; (b) Business Auto Liability covering owned, non-owned and hired
vehicles with a limit of not less than 51,000,000 per accident; (c) insurance
protecting against liability under Worker’s Compensation Laws with limits at
least as required by statute with Employers Liability with limits of $1,000,000
each accident, 51,000,000 disease policy limit, $1,000,000 disease—each
employee; (d) All Risk or Special Form coverage protecting Tenant against loss
of or damage to Tenant’s alterations, additions, improvements, carpeting, floor
coverings, panelings, decorations, fixtures, inventory and other business
personal property situated in or about the Premises to the full replacement
value of the property so insured; and (e) Business Interruption Insurance with a
limit of liability representing loss of at least approximately six (6) months of
income.

 

11.2.          The aforesaid policies shall (a) be provided at Tenant’s expense;
(b) name the landlord Entities as additional insureds (General liability) and
loss payee (Property Special Form): (c) he issued by an insurance company with a
minimum Best’s rating of “A:V11” during the Term; and (d) provide that said
insurance shall not be canceled unless thirty (30) days prior written notice
(ten days for non-payment of premium) shall have been given to Landlord; a
certificate of Liability insurance on Accord Form 25 and a certificate of
Property insurance on Accord Form 27 shall be delivered to Landlord by Tenant
upon the Commencement Date and at least thirty (30) days prior to each renewal
of said insurance.

 

11.3.          Whenever Tenant shall undertake any alterations, additions or
improvements in, to or about the Premises (“Work”) the aforesaid insurance
protection must extend to and include injuries to persons and damage to property
arising in connection with such Work, without limitation including liability
under any applicable structural work act, and such other insurance as Landlord
shall require; and the policies of or certificates evidencing such insurance
must be delivered to Landlord prior to the commencement of any such Work.

 

12.         Waiver of Subrogation. So long as their respective insurers so
permit, Tenant and Landlord hereby mutually waive their respective rights of
recovery against each other for any loss insured by fire, extended coverage, All
Risks or other insurance now or hereafter existing for the benefit of the
respective party but only to the extent of the net insurance proceeds payable
under such policies. Each party shall obtain any special endorsements required
by their insurer to evidence compliance with the aforementioned waiver.

 

Office Lease Page 11

 

 
 

 

13.         Services and Utilities.

 

13.1.          Provided Tenant shall not be in default under this Lease, and
subject to the other provisions of the Lease, Landlord agrees to furnish to the
Premises during Building Business Hours (specified on the Reference Pages) on
generally recognized business days (but exclusive in any event of Sundays and
national and local legal holidays), the following services and utilities subject
to the rules and regulations of the Building prescribed from time to time; (a)
water suitable for normal office use of the Premises; (h) heat and air
conditioning required in Landlord’s judgment for the use and occupation of the
Premises during Building Business Hours; (c) cleaning and janitorial service;
(d) elevator service by non-attended automatic elevators, if applicable; and,
(e) equipment to bring to the Premises electricity for lighting, convenience
outlets and other normal office- use. In the absence of Landlord’s gross
negligence or willful misconduct, Landlord shall not be liable for, and Tenant
shall not be entitled to, any abatement or reduction of rental by reason or
Landlord’s failure to furnish any of the foregoing, unless such failure shall
persist for an unreasonable time after written notice of such failure is given
to Landlord by tenant and provided further that Landlord shall not be liable
when such failure is caused by accident, breakage, repairs, labor disputes of
any character, energy usage restrictions or by any other cause, similar or
dissimilar, beyond the reasonable control of Landlord. Landlord shall use
reasonable efforts to remedy any interruption in the furnishing of services and
utilities.

 

13.2.          Should Tenant require any additional work or service, as
described above, including services furnished outside ordinary business hours
specified above, Landlord may, on terms to be agreed, upon reasonable advance
notice by Tenant, furnish such additional service and Tenant agrees to pay
Landlord such charges as may be agreed upon, including any tax imposed thereon,
but in no event at a charge less than Landlord’s actual cost plus overhead for
such additional service and, where appropriate, a reasonable allowance for
depreciation of any systems being used to provide such service. The current
charge for after-hours HVAC service, which is subject to change al any time, is
specified on the Reference Pages.

 

13.3.          Wherever heat-generating machines or equipment are used by Tenant
in the Premises which affect the temperature otherwise maintained by the air
conditioning system or Tenant allows occupancy of the Premises by more persons
than the heating and air conditioning system is designed to accommodate, in
either event whether with or without Landlord’s approval, Landlord reserves the
right to install supplementary heating and/or air conditioning units in or for
the benefit of the Premises, and the cost thereof, including the cost of
installation and the cost of operations and maintenance, shall be paid by Tenant
to Landlord within five (5) days of Landlord’s demand.

 

13.4.          Tenant will not, without the written consent of Landlord. use any
apparatus or device in the Premises, including but not limited to, electronic
data processing machines and machines using current in excess of 2000 watts
and/or 20 amps or 120 volts, which will in any way increase the amount of
electricity or water usually furnished or supplied for use of the Premises for
normal office use, nor connect with electric current. except through existing
electrical outlets in the Premises, or water pipes, any apparatus or device for
the purposes of using electrical current or water. If Tenant shall require water
or electric current in excess of that usually furnished or supplied for use of
the Premises as normal office use, Tenant shall procure the prior written
consent of Landlord for the use thereof, which Landlord may refuse, and if
Landlord does consent, Landlord may cause a water meter or electric current
meter to he installed so as to measure the amount of such excess water and
electric current. The cost of any such meters shall be paid for by Tenant.
Tenant agrees to pay to Landlord within five (5) days of Landlord’s demand, the
cost of all such excess water and electric current consumed (as shown by said
meters, if any, or, if none, as reasonably estimated by Landlord) at the rates
charged for such services by the local public utility or agency, as the case may
be, furnishing the same, plus any additional expense incurred in keeping account
of the water and electric current so consumed.

 

Office Lease Page 12

 

 
 

 

13.5.          Tenant will not, without the written consent of Landlord,
contract with a utility provider to service the Premises with any utility,
including, but not limited to, telecommunications, electricity, water, sewer or
gas, which is not previously providing such service to other tenants in the
Building. Subject to Landlord’s reasonable rules and regulations and the
provisions of Articles 6 and 26, Tenant shall be entitled to the use of wiring
(“Communications Wiring”) from the existing telecommunications nexus in the
Building to the Premises, sufficient for normal general office use of the
Premises. Tenant shall not install any additional Communications Wiring, nor
remove any Communications Wiring, without -in each instance obtaining the prior
written Consent of Landlord, which consent may be withheld in Landlord’s sole
and absolute discretion. Landlord shall in no event be liable for disruption in
any service obtained by Tenant pursuant to this Section.

 

14.         Holding Over. Tenant shall pay Landlord for each day Tenant retains
possession of the Premises or part of them after termination of this Lease by
lapse of time or otherwise at the rate (“Holdover Rate”) which shall be Two
Hundred Percent (2OON of the greater of (a) the amount of the Annual Rent for
the last period prior to the date of such termination plus all Rent Adjustments
under Article 4; and (b) the then market rental value of the Premises as
determined by Landlord assuming a new lease of the Premises of the then usual
duration and other terms, in either case, prorated on a daily basis, and also
pay all damages sustained by Landlord by reason of such retention. If Landlord
gives notice to Tenant of Landlord’s election to such election to such holding
over shall constitute renewal of this Lease for a period from month to month or
one (l) year, whichever shall be specified in such notice, in either case at the
Holdover Rate, but if the Landlord does not so elect, no such renewal shall
result notwithstanding acceptance by Landlord of any sums due hereunder after
such termination; and instead, a tenancy at sufferance at the Holdover Rate
shall be deemed to have been created. in any event, no provision of this
Article 14 shall be deemed to waive Landlord’s right of reentry or any other
right under this Lease or at law.

 

15.         Subordination. Without the necessity of any additional document
being executed by Tenant for the purpose of effecting a subordination, this
Lease shall be subject and subordinate at all times to ground or underlying
leases and to the lien of any mortgages or deeds of trust now or hereafter
placed on, against or affecting the Building, Landlord’s interest or estate in
the Building, or any ground or underlying lease; provided, however, that if the
lessor, mortgagee, trustee, or holder of any such mortgage or deed of trust
elects to have Tenant’s interest in this Lease be superior to any such
instrument, then, by notice to Tenant, this Lease shall be deemed superior.
whether this tease was executed before or after said instrument. Notwithstanding
the foregoing, Tenant covenants and agrees to execute and deliver within ten
(10) days of Landlord’s request such further instruments evidencing such
subordination or superiority of this Lease as may be required by Landlord.

 

16.         Rules and Regulations. Tenant shall faithfully observe and comply
with all the rules and regulations as set forth in Exhibit C to this Lease and
all reasonable and non-discriminatory modifications of and additions to them
from time to time put into effect by Landlord. Landlord shall not be responsible
to Tenant for the non-performance by any other tenant or occupant of the
Building of any such rules and regulations.

 

Office Lease Page 13

 

 
 

 

17.         Reentry By Landlord.

 

17.1.       Landlord reserves and shall at all times have the right to re-enter
the Premises to inspect the same, to supply janitorial service and any other
service to be provided by Landlord to Tenant under this Lease, to show said
Premises to prospective purchasers, mortgagees or tenants,- and to alter,
improve or repair the Premises and any portion of the Building, without
abatement of rent. and may for that purpose erect, use and maintain scaffolding,
pipes, conduits and other necessary structures and open any wall, ceiling or
floor in and through the Building and Premises where reasonably required by the
character of the work to be performed, provided entrance to the Premises shall
not be blocked thereby, and further provided that the business of Tenant shall
not he interfered with unreasonably. Landlord shall have the right at any time
to change the arrangement and/or locations of entrances, or passageways, doors
and doorways, and corridors, windows, elevators, stairs, toilets or other public
parts of the Building and to change the name, number or-designation by which the
Building is commonly known. In the event that Landlord damages any portion of
any wall or wall covering, ceiling, or floor or floor covering within the
Premises, Landlord shall repair or replace the damaged portion to match the
original as nearly as commercially reasonable but shall not be required to
repair or replace more than the portion actually damaged. Tenant hereby waives
any claim for damages for any injury or inconvenience to or interference with
Tenant’s business, any loss of occupancy or quiet enjoyment of the Premises, and
any other loss occasioned by any action of Landlord authorized by this
Article 17.

 

17.2.       For each of the aforesaid purposes, Landlord shall at all times have
and retain a key with which to unlock all of the doors in the Premises,
excluding Tenant’s vaults and safes or special security areas (designated in
advance), and Landlord shall have the right to use any and all means which
Landlord may deem proper to open said doors in an emergency to obtain entry to
any portion of the Premises. As to any portion to which access cannot be had by
means of a key or keys in Landlord’s possession, Landlord is authorized to gain
access by such means as Landlord shall elect and the cost of repairing any
damage occurring in doing so shall be borne by Tenant and paid to Landlord
within five (5) days of Landlord’s demand.

 

18.         Default.

 

18.1.       Except as otherwise provided in Article 20, the following events
shall be deemed to be Events of Default under this Lease:

 

18.1.1           Tenant shall Nil to pay when due any sum of money becoming due
to be paid to Landlord under this Lease, whether such sum be any installment of
the rent reserved by this Lease. any other amount treated as additional rent
under this Lease, or any other payment or reimbursement to landlord required by
this Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of five (5) days after written notice that
such payment was not made when due, but if any such notice shall be given, for
the twelve (12) month period commencing with the date, or such notice, the
failure to pay within five (5) days after due any additional sum of money
becoming due to be paid to Landlord under this Lease during such period shall be
an Event of Default, without notice.

 

18.1.2           Tenant shall fail to comply with any term, provision or
covenant of this Lease which is not provided for in another section of this
article and shall not cure such failure within twenty (20) days (forthwith, if
the failure involves a hazardous condition) after written notice of such failure
to Tenant; provided, however, that such failure shall not be an Event of Delimit
if such failure could not reasonably be cured during such twenty (20) day
period, Tenant has commenced .the cure within such twenty (20) day period and
thereafter is diligently pursuing such cure to completion, but the total
aggregate cure period shall not exceed ninety (90) days.

 

18.1.3           Tenant shall fail to vacate the Premises immediately upon
termination of this Lease. by lapse of time or otherwise, or upon termination of
Tenant’s right to possession only.

 

Office Lease Page 14

 

 
 

 

18.1.4           Tenant shall become insolvent, admit in writing its inability
to pay its debts generally, as they become due, file a petition in bankruptcy or
a petition to take advantage of any insolvency statute, make an assignment for
the benefit of creditors, make a transfer in fraud of creditors, apply for or
consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property, or file a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws, as now in
effect or hereafter amended, or any other applicable law or statute of the
United States or any state thereof.

 

18.1.5           A court of competent jurisdiction shall cater an order.
judgment or decree adjudicating Tenant bankrupt, or appointing a receiver of
Tenant, or of the whole or any substantial part of its property, without the
consent of ‘reliant, or approving a petition filed against Tenant seeking
reorganization or arrangement of Tenant under the bankruptcy laws of the United
States, as now in effect or hereafter amended, or any state thereof; and such
order, judgment or decree shall not be vacated or set aside or stayed within
sixty (60) days from the date of entry thereof.

 

19.         Remedies.

 

19.1.       Except as otherwise provided in Article 20, upon the occurrence of
any of the Events of Default described or referred to in Article 18, Landlord
shall have the option to pursue any one or more of the following remedies
without any notice or demand whatsoever, concurrently or consecutively and not
alternatively:

 

19.1.1           Landlord may, at its election, terminate this Lease or
terminate Tenant’s right to possession only, without terminating the Lease.

 

19.1.2           Upon any termination of this Lease, whether by lapse of time or
otherwise, or upon any termination of Tenant’s right to possession without
termination of the Least, Tenant shall surrender possession and vacate the
Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event and to repossess Landlord of the Premises as of
Landlord’s former estate and to expel or remove Tenant and any others who may be
occupying or may be within the Premises and to remove Tenant’s signs and other
evidence of tenancy and all other property of Tenant therefrom without being
deemed in any manner guilty of trespass. eviction or forcible entry or detainer,
and without incurring any liability for any damage resulting therefrom, Tenant
waiving any right to claim damages for such re-entry and expulsion, and without
relinquishing Landlord’s right to rent or any other right given to Landlord
under this Lease or by operation of law.

 

19.1.3           Upon any termination of this Lease, whether by lapse of time or
otherwise, Landlord shall be entitled to recover as damages, all rent, including
any amounts treated as additional rent under this Lease, and other sums due and
payable by Tenant on the date of termination, plus as liquidated damages and not
as a penalty, an amount equal to the sum of: (a) an amount equal to the then
present value of the rent reserved in this Lease for the residue of the stated
Term of this Lease including any amounts treated as additional rent under this
Lease and all other sums provided in this Lease to be paid by Tenant, minus the
lair rental value of the Premises for such residue; (b) the value of the time
and expense necessary to obtain a replacement tenant or tenants, and the
estimated expenses described in Section 19.1.4 relating to recovery of the
Premises, preparation for reletting and for reletting itself; and (c) the cost
of performing any other covenants which would have otherwise been performed by
Tenant.

 

Office Lease Page 15

 

 
 

 

19.1.4     Upon any termination of Tenant’s right to possession only without
termination of the Lease:

 

19.1.4.1           Neither such termination of Tenant’s right to possession nor
Landlord’s taking and holding possession thereof as provided in Section 19.1.2
shall terminate the Lease or release Tenant, in whole or in part, from any
obligation, including Tenant’s obligation to pay the rent, including any amounts
treated as additional rent, under this lease for the full Term, and if Landlord
so elects, tenant shall continue to pay to Landlord the entire amount of the
rent as and when it becomes due, including any amounts treated as additional
rent under this Lease, for the remainder of the Term plus any other sums
provided in this Lease to be paid by Tenant for the remainder of the Term.

 

19.1.4.2           Landlord shall use commercially reasonable efforts to relet
the Premises or portions thereof to the extent required by applicable law.
Landlord and Tenant agree that nevertheless. Landlord shall at most be required
to use only the same efforts Landlord then uses to lease premises in the
Building generally, and that in any case, that Landlord shall not be required to
give any preference or priority to the showing or leasing of the Premises or
portions thereof over .any other space that Landlord may be leasing or have
available. that Landlord may place a suitable prospective tenant in any such
other space regardless of when such other space becomes available, and that
Landlord shall have the right to relet the Premises for a greater or lesser term
than that remaining under this Lease, the right to relet only a portion oldie
Premises, or a portion oldie Premises or the entire Premises as a part of a
larger area, and the right to change the character or use or the Premises. In
connection with or in preparation for any reletting, Landlord may, hut shall not
be required to, make repairs, alterations and additions in or to the Premises
and redecorate the same to the extent Landlord deems necessary or desirable, and
Tenant shall pay the cost thereof, together with Landlord’s expenses of
reletting, including, without limitation, any commission incurred by Landlord,
within five (5) days of Landlord’s demand. Landlord shall not be required to
observe any instruction given by Tenant about any reletting or accept any tenant
offered by Tenant unless such offered tenant has a creditworthiness acceptable
to Landlord and leases the entire Premises upon terms and conditions including a
rate of rent (after giving effect to all expenditures by Landlord for tenant
improvements, broker’s commissions and other leasing costs) all no less
favorable to Landlord than as called for in this Lease, nor shall Landlord be
required to make or permit any assignment or sublease for more than the current
term or which Landlord would not be required to permit under the provisions of
Article 9.

 

19.1.4.3           Until such time as Landlord shall elect to terminate the
Lease, and shall thereupon be entitled to recover the amounts specified in such
case in Section 19.1.3 . Tenant shall pay to Landlord upon demand the full
amount of all rent, including any amounts treated as additional rent under this
Lease and other sums reserved in this lease for the remaining Term, together
with the costs .of repairs, alterations, additions, redecorating and Landlord’s
expenses of reletting and the collection of the rent accruing therefrom
(including reasonable attorneys’ fees and broker’s commissions), as the same
shall then be due or become due from time to time, less only such consideration
as Landlord may have received from any reletting or the Premises: and Tenant
agrees that Landlord may file suits from time to time to recover any sums
falling due. under this Article 19 as they become due. Any proceeds of reletting
by Landlord in excess or the amount then owed by Tenant to Landlord from time to
time shall be credited against Tenant’s future obligations under this Lease but
shall not otherwise be refunded to Tenant or inure to Tenant’s benefit.

 

19.2.       Upon the occurrence of an Event of Default, Landlord may (but shall
not be obligated to) cure such default at Tenant’s sole expense. Without
limiting the generality or the foregoing, Landlord may, at Landlord’s option,
enter into and upon the Premises if Landlord determines in its sole discretion
that Tenant is not acting within a commercially reasonable time to maintain,
repair or replace anything for which Tenant is responsible under this Lease or
to otherwise effect compliance with its obligations under this Lease and correct
the same, without being deemed in any trimmer guilty of trespass, eviction or
forcible entry and detainer and without incurring any liability for any damage
or interruption of Tenant’s business resulting therefrom, and Tenant agrees to
reimburse Landlord within five (5) days of Landlord’s demand as additional rent,
far any expenses which Landlord may incur in, thus effecting compliance with,
Tenant’s obligations under this Lease, plus interest from the date of
expenditure by Landlord at the Wall Street Journal prime rate.

 

Office Lease Page 16

 

 
 

 

19.3.       Tenant understands and agrees that in entering into this Lease,
Landlord is relying upon receipt of all the Annual and Monthly Installments of
Rent to become due with respect to all the Premises originally leased hereunder
over the full Term of this !..ease for amortization, including interest at the
Amortization Rate. For purposes hereof, the “Concession Amount” shall be defined
as the aggregate of all amounts forgone or expended by Landlord as free rent
under the lease, under Exhibit B hereof for the Construction Allowance
(excluding therefrom any amounts expended by Landlord for the Work, as defined
in Exhibit B), and for brokers’ commissions payable by reason of this Lease.
Accordingly, Tenant agrees that if this Lease or Tenant’s right to possession of
the Premises leased hereunder shall be terminated as or any date (“Default
Termination Date”) prior to the expiration of the full Term hereof by reason of
a default of Tenant, there shall he due and owing to Landlord as of the clay
prior to the Default Termination Date, as rent in addition to all other amounts
owed by Tenant as of such Date, the amount (“Unamortized Amount”) of the
Concession Amount determined as set forth below; provided, however, that in the
event that such amounts are recovered by Landlord pursuant to any other
provision of this Article 19, Landlord agrees that it shall not attempt to
recover such amounts pursuant to this Section 19.3. For the purposes hereof, the
Unamortized Amount shall be determined in the same manner as the remaining
principal balance of a mortgage with interest at the Amortization Rate payable
in level payments over the same length of time as from the effectuation of the
Concession Amount concerned to the end of the full Term of this Lease would he
determined, The foregoing provisions shall also apply to and upon any reduction
of space in the Premises, as though such reduction were a termination for
tenant’s default, except that (i) the Unamortized Amount shall be reduced by any
amounts. paid by Tenant to Landlord to effectuate such reduction and (ii) the
manner of application shall be that the Unamortized Amount shall first be
determined as though for a full termination as of the effective date of the
elimination of the portion, but then the amount so determined :shall be
multiplied by the fraction of which the numerator is the rentable square footage
of the eliminated portion and the denominator is the rentable square footage of
the Premises originally leased hereunder; and the amount thus obtained shall be
the Unamortized Amount.

 

19.4.       If, on account of any breach or default by Tenant in Tenant’s
obligations under the terms and conditions of this Lease, it shall become
necessary or appropriate for Landlord to employ or consult with an attorney or
collection agency concerning or to enforce or defend any of Landlord’s rights or
remedies arising under this Lease or to collect any sums due from Tenant, Tenant
agrees to pay all costs and fees so incurred by Landlord, including, without
limitation, reasonable attorneys’ fees and costs. TENANT EXPRESSLY WAIVES ANY
RICH IT TO: (A) TRIAL BY JURY; AND (B) SERVICE OF ANY NOTICE REQUIRED 13Y ANY
PRESENT OR FUTURE LAW OR ORDINANCE APPLICABLE TO LANDLORDS OR TENANTS BUT NOT
REQUIRED 13Y THE TERMS OF THIS LEASE.

 

19.5.       Pursuit of any of the foregoing remedies shall not preclude pursuit
of any of the other remedies provided in this Lease or any other remedies
provided by law (all such remedies being cumulative), nor shall pursuit of any
remedy provided in this Lease constitute a forfeiture or waiver or any rent due
to Landlord under this Lease or of any damages accruing to Landlord by reason of
the violation of any of the terms; provisions and covenants contained in this
Lease.

 

19.6.       No act or thing done by Landlord or its agents during the Term shall
be deemed a termination of this Lease or an acceptance or the surrender of the
Premises, and no agreement to terminate this Lease or accept a surrender of said
Premises shall be valid, unless in writing signed by Landlord. No waiver by
I.andlord of any violation or breach of any of the terms, provisions and
covenants contained in this Lease shall be deemed or construed to constitute a
waiver of any other violation or breach of any of the terms, provisions and
covenants contained in this Lease. Landlord’s acceptance of the payment or
rental or other payments after the occurrence of an Event of Default shall not
be construed as a waiver of such Default, unless Landlord so notifies Tenant in
writing. Forbearance by Landlord in enforcing one or more of the remedies
provided in this Lease upon an Event of shall not be deemed or construed to
constitute a waiver of such Default or of Landlord’s right to enforce any such
remedies with respect to such Default or any subsequent Default.

 

Office Lease Page 17

 

 
 

 

19.7.       “To secure the payment of all rentals and other sums of money
becoming due from Tenant under this Lease, Landlord shall have and Tenant grants
to Landlord a first lien upon the leasehold interest of Tenant under this Lease,
which lien may be enforced in equity, and a continuing security interest upon
all goods, wares, equipment, fixtures, furniture, inventory, accounts, contract
rights, chattel paper and other personal property of Tenant situated on the
Premises, and such property shall not be removed therefrom without the consent
of Landlord until all arrearages in rent as well as any and all other sums of
money then due to Landlord under this Lease shall first have been paid and
discharged. Upon the occurrence of an Event of Default, Landlord shall have, in
addition to any other remedies provided in this Lease or by law, all rights and
remedies under the Uniform Commercial Code, including without limitation the
right to sell the property described in this Section 19.7 at public or private
sale upon five (5) days’ notice to Tenant. Tenant shall execute all such
financing statements and other instruments as shall be deemed necessary or
desirable in Landlord’s discretion to perfect the security interest hereby
created.

 

19.8.       Any and all property which may be removed from the Premises by
Landlord pursuant to the authority of this Lease or of law, to which Tenant is
or may be entitled, may be handled, removed and/or stored, as the case may be,
by or at the direction of Landlord but at the risk, cost and expense of Tenant,
and Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. ‘Fulani shall pay to Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges against such property
so long as the same shall be in Landlord’s possession or under Landlord’s
control. Any such property of Tenant not retaken by “Tenant from storage within
thirty (30) days after removal from the Premises shall, at Landlord’s option, be
deemed conveyed by Tenant to Landlord under this Lease as by a bill of sale
without further payment or credit by Landlord to Tenant.

 

19.9.       If more than one (1) Event of Default occurs during the Term or any
renewal thereof. Tenant’s renewal options, expansion options, purchase options
and rights of first offer and/or refusal, if any are provided for in this Lease,
shall be null and void.

 

20.         Tenant’s Bankruptcy or Insolvency.

 

20.1.       If at any tittle and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):

 

20.1.1           Tenant, ‘renew as debtor-in-possession, and any trustee or
receiver of Tenant’s assets (each a “Tenant’s Representative”) shall have no
greater right to assume or assign this Lease or any interest in this Lease, or
to sublease any of the Premises than accorded to Tenant in Article 9, except to
the extent Landlord shall be required to permit such assumption, assignment or
sublease by the provisions of such Debtor’s Law. Without limitation of the
generality of the foregoing, any right of any Tenant’s Representative to assume
or assign this Lease or to sublease any of the Premises shall be subject to the
conditions that:

 

Office Lease Page 18

 

 
 

 

20.1.1.1           Such Debtor’s Law shall provide to Tenant’s Representative a
right or assumption of this Lease which Tenant’s Representative shall have
timely exercised, and Tenant’s Representative shall have fully cured any default
of Tenant under this Lease.

 

20.1.1.2           Tenant’s Representative or the proposed assignee, as the case
shall be, stall have deposited with Landlord as security for the timely payment
of rent an amount equal to the larger of: (a) three (3) months’ rent and other
monetary charges accruing under this Lease; and (b) any sum specified in
Article 4; and shalt have provided Landlord with adequate other assurance of the
future performance of the obligations of the Tenant under this Lease. Without
limitation, such assurances shall include, at least, in the case of assumption
adds Lease, demonstration to the satisfaction of the Landlord that Tenant’s
Representative has and will continue to have sufficient unencumbered assets
after the payment of all secured obligations and administrative expenses to
assure Landlord that Tenant’s Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee or
all of the Tenants obligations under this Lease.

 

20.1.1.3           The assumption or any contemplated assignment of this Lease
or subleasing any part of the Premises, as shall be the case, will not breach
any provision in any other lease, mortgage, financing agreement or other
agreement by which Landlord is bound.

 

20.1.1.4           Landlord shall have, or would have had absent the Debtor’s
Law, no right under Article 9 to refuse consent to the proposed assignment or
sublease by reason of the identity or nature of the proposed assignee or
sublessee or the proposed use of the Premises concerned.

 

21.         Quiet Enjoyment. Landlord represents and warrants that it has full
right and authority to enter into this Lease and that Tenant, while paying the
rental and performing its other covenants and agreements contained by this
Lease, shall peaceably and quietly have, hold and enjoy the Premises for the
Term without hindrance or molestation from Landlord subject to the ten-ns and
provisions of this Lease. Landlord shall not be liable for any interference or
disturbance by other tenants or third persons, nor shall Tenant be released from
any of the obligations of this Lease because of such interference or
disturbance.

 

22.         Casualty

 

22.1.          In the event the Premises or the Building are damaged by fire or
other cause and in Landlord’s reasonable estimation such damage can be
materially restored within one hundred eighty (180) days, Landlord shall
forthwith repair the same and this Lease shall remain in full force and effect,
except that Tenant shall be entitled to a proportionate abatement in rent from
the date of such damage. Such abatement of rent shall be made pro rata in
accordance with the extent to which the damage and the making of such repairs
shall interfere with the use and occupancy by Tenant of the Premises from time
to time. Within forty-five (45) days from the date of such damage, Landlord
shall notify Tenant, in writing, or Landlord’s reasonable estimation of the
length of time within which material restoration can be made, and Landlord’s
determination shall be binding on Tenant. For purposes of this Lease, the
Building or Premises shall be deemed “materially restored” if they are in such
condition as would not prevent or materially interfere with Tenant’s use of the
Premises for the purpose for which it was being used immediately before such
damage.

 

Office Lease Page 19

 

 
 

 

22.2.          If such repairs cannot, in Landlord’s reasonable estimation, be
made within one hundred eighty (180) clays, Landlord and Tenant shall each have
the option of giving the other, at any time within ninety (90) days after such
damage, notice terminating this Lease as of the date or such damage. In the
event of the giving of such notice, this Lease shall expire and all interest of
the Tenant in the Premises shall terminate as of the date of such damage as if
such date had been originally fixed in this Lease for the expiration of the
Term. In the event that neither Landlord nor Tenant exercises its option to
terminate this Lease, then Landlord shall repair or restore such damage, this
Lease continuing in full force and effect, and the rent hereunder shall be
proportionately abated as provided in Section 22.1.

 

22.3.          Landlord shall not be required to repair or replace any damage or
loss by or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises by, or belonging to, Tenant.
Any insurance which may be carried by Landlord or Tenant against loss or damage
to the Building or Premises shall be for the sole benefit of the party carrying
such insurance and under its sole control.

 

22.4.          In the event that Landlord should fail to complete such repairs
and material restoration within sixty (60) days after the date estimated by
Landlord therefor as extended by this Section 22.4, Tenant may at its option and
as its sole remedy terminate this Lease by delivering written notice to
Landlord, within !liken (15) days after the expiration of said period of time,
whereupon the Lease shall end on the date of such notice or such later date
fixed in such notice as if the date of such notice was the date originally fixed
in this Lease for the expiration of the Term; provided, however, that if
construction is delayed because of changes, deletions or additions in
construction requested by Tenant strikes, lockouts, casualties, Acts of God,
war, material or labor shortages, government regulation or control or other
causes beyond the reasonable control of Landlord, the period for restoration,
repair or rebuilding shall be extended for the amount of time Landlord is so
delayed.

 

22.5.          Notwithstanding anything to the contrary contained in this
Article: (a) Landlord shall not have any obligation whatsoever to repair,
reconstruct or restore the Premises when the damages resulting from any casualty
covered by the provisions of this Article 22 occur during the last twelve (12)
months of the Term or any extension thereof, but if Landlord determines not to
repair such damages Landlord shall notify Tenant and if such damages shall
render any material portion of the Premises untenantable Tenant shall have the
right to terminate this Lease by notice to Landlord within fifteen (15) days
after receipt of Landlord’s notice; and (h) in the event the holder or any
indebtedness secured by a mortgage or deed of trust covering the Premises or
Building requires that any insurance proceeds be applied to such indebtedness,
then Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within fifteen (15) clays after such requirement
is made by any such holder, whereupon this Lease shall end on the date of such
damage as if the date of such damage were the date originally fixed in this
Lease for the expiration of the Term.

 

22.6.          In the event of any damage or destruction to the Building or
Premises by any peril covered by the provisions of this Article 22, it shall be
Tenant’s responsibility to properly secure the Premises and upon notice from
Landlord to remove forthwith, at its sole cost and expense, such portion of all
of the ‘property belonging to Tenant or its licensees from such portion or all
of the Building or Premises as Landlord shall request.

 

23.         Eminent Domain. If all or any substantial part of the Premises shall
be taken or appropriated by any public or quasi-public authority under the power
of eminent domain, or conveyance in lieu of such appropriation, either party to
this Lease shall have the right, at its option, of giving the other, at tiny
time within thirty (30) days after such taking, notice terminating this Lease,
except that Tenant may only terminate this Lease by reason of taking or
appropriation, if such taking or appropriation shall be so substantial as to
materially interfere with Tenant’s use and occupancy of the Premises. if neither
party to this Lease shall so elect to terminate this Lease, the rental
thereafter to be paid shall be adjusted on a fair and equitable basis under the
circumstances. In addition to the rights of Landlord above, if any substantial
part of the Building shall he taken or appropriated by any public or
quasi-public authority under the power of eminent domain or conveyance in lieu
thereof; and regardless of whether the Premises or any part thereof are so taken
or appropriated, Landlord shall have the right, at its sole option, to terminate
this Lease. Landlord shall be entitled to any and all income, rent, award, or
any interest whatsoever in or upon any such sum, which may be paid or made in
connection with any such public or quasi-public use or purpose, and Tenant
hereby assigns to Landlord any interest it may have in or claim to all or any
part of such sums. other than any separate award which may be made with respect
to Tenant’s trade fixtures and moving expenses; Tenant shall make no claim for
the value of any unexpired Term.

 

Office Lease Page 20

 

 
 

 

24.         Sale By Landlord. In the event of a sale or conveyance by Landlord
of the Building, the same shall operate to release Landlord from any future
liability upon any of the covenants or conditions, expressed or implied,
contained in this Lease in favor of Tenant, and in such event Tenant agrees to
look, solely to the responsibility of the successor in interest of Landlord in
and to this Lease. Except as set forth in this Article 24, this Lease shall not
be affected by any such sale and Tenant agrees to attorn to the purchaser or
assignee, litany security has been given by Tenant to secure the faithful
performance of any of the covenants of this Lease, Landlord may transfer or
deliver said security, as such, to Landlord’s successor in interest and
thereupon Landlord shall be discharged from any further liability with regard to
said security,

 

25.         Estoppel Certificates. Within ten (10) days following any written
request which Landlord may make from time to time, Tenant shall execute and
deliver to Landlord or mortgagee or prospective mortgagee a sworn statement
certifying: (a) the date of commencement of this Lease; (b) the fact that this
Lease is unmodified and in full force and effect (or, if there have been
modifications to this Lease, that this lease is in full force and effect, as
modified, and stating the date and nature of such modifications); (c) the date
to which the rent and other sums payable under this Lease have been paid; (d)
the fact that there are no current defaults under this Lease by either Landlord
or Tenant except as specified in Tenant’s statement; and (e) such other matters
as May be requested by Landlord. Landlord and Tenant intend that any statement
delivered pursuant to this Article 25 may be relied upon by any mortgagee,
beneficiary or purchaser, and Tenant shall be liable for all loss, cost or
expense resulting from the failure of any sale or funding of any loan caused by
any material misstatement contained in such estoppel certificate. Tenant
irrevocably agrees that if Tenant fails to execute and deliver such certificate
within such ten (10) day period Landlord or Landlord’s beneficiary or agent may
execute and deliver such certificate on Tenant’s behalf, and that such
certificate shall be fully binding on Tenant.

 

26.         Surrender of Premises.

 

26.1.          Tenant shall arrange to meet Landlord for two (2) joint
inspections of the Premises. the first to occur at least thirty (30) days (but
no more than sixty (60) days) before the last day of the Term, and the second to
occur not later than forty-eight (48) hours after Tenant has vacated the
Premises. In the event of Tenant’s failure to arrange such joint inspections
and/or participate in either such inspection, Landlord’s inspection at or after
Tenant’s vacating the Premises shall be conclusively deemed correct for purposes
of determining Tenant’s responsibility for repairs and restoration.

 

Office Lease Page 21

 

 
 

 

26.2.          All alterations, additions, and improvements in, on, or to the
Premises made or installed by or for Tenant, including carpeting (collectively,
“Alterations”), shall be and remain the property of Tenant during the Term. Upon
the expiration or sooner termination of the Term, all Alterations shall become a
part of the realty and shall belong to Landlord without compensation, and title
shall pass to Landlord under this Lease as by a bill of sale. At the end of the
Term or any renewal of the Term or other sooner termination of this Lease,
Tenant will peaceably deliver up to Landlord possession of the Premises,
together with all Alterations by whomsoever made, in the same conditions
received or first installed, broom clean and free of all debris, excepting only
ordinary wear and tear and damage by fire or other casualty. Notwithstanding the
foregoing, if Landlord elects by notice given to Tenant at least ten (10) days
prior to expiration of the Term, Tenant shall, at Tenant’s sole cost, remove any
Alterations, including carpeting, so designated by Landlord’s notice, and repair
any damage caused by such removal. Tenant must, at Tenant’s sole cost, remove
upon termination of this Lease, any and all of Tenant’s furniture, furnishings,
movable partitions of less than full height from floor to ceiling and other
trade fixtures and personal property (collectively, “Personalty”). Personalty
not so removed shall be deemed abandoned by the Tenant and title to the same
shall thereupon pass to Landlord tinder this Lease as by a bill of sale, but
Tenant shall remain responsible for the cost of removal and disposal of such
Personalty, as well as any damage caused by such removal. In lieu of requiring
Tenant to remove Alterations and Personalty and repair the Premises as
aforesaid, Landlord may, by written notice to Tenant delivered at least thirty
(30) days before the Termination Date, require Tenant to pay to Landlord, as
additional rent hereunder, the cost of such removal and repair in an amount
reasonably estimated by Landlord.

 

26.3.          Ali obligations of Tenant under this 1..ease not fully performed
as of the expiration or earlier termination of the Term shall survive the
expiration or earlier termination of the Term. Upon the expiration or earlier
termination of the Term, Tenant shall pay to Landlord the amount, as estimated
by Landlord, necessary to repair and restore the Premises as provided by this
Lease and/or to discharge Tenant’s obligation for unpaid amounts due or to
become due to Landlord. All such amounts shall be used and held by Landlord For
payment of such obligations of ‘reliant, with Tenant being liable for any
additional costs upon demand by Landlord, or with any excess to be returned to
Tenant after all such obligations have been determined and satisfied. Any
otherwise unused Security Deposit shall be credited against the amount payable
by Tenant under this Lease.

 

27.         Notices. Any notice or document required or permitted to be
delivered tinder this Lease shall be addressed to the intended recipient, by
fully prepaid registered or certified United States Mail return receipt
requested, or by reputable independent contract delivery service furnishing a
written record of attempted or actual delivery, and shalt be deemed to be
delivered when tendered for delivery to the addressee at its address set forth
on the Reference Pages, or at such other address as it has then last specified
by written notice delivered in accordance with this Article 27, or if to Tenant
at either its aforesaid address or its last known registered office or home of a
general partner or individual owner, whether or not actually accepted or
received by the addressee. Any such notice or document may also be personally
delivered if a receipt is signed by and received from, the individual, if any,
named in Tenant’s Notice Address.

 

28.         Taxes Payable By Tenant. In addition to rent and other charges to be
paid by Tenant under this Lease, Tenant shall reimburse to Landlord, upon
demand, any -and all taxes payable by Landlord (other than net income taxes)
whether or not now customary or within the contemplation of the parties to this
Lease: (a) upon, allocable to, or measured by or on the gross or net rent
payable under this Lease, including without limitation any gross income tax or
excise tax levied by the State, any political subdivision thereof, or the
Federal Government with respect to the receipt of such rent; (b) upon or with
respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy of the Premises or any portion thereof,
including any sales, use or service tax imposed as a result thereof; (c) upon or
measured by the Tenant’s gross receipts or payroll or the value of Tenant’s
equipment, furniture, fixtures and other personal property of Tenant or
leasehold improvements, alterations or additions located in the Premises; or (d)
upon this transaction or any document to which Tenant is a party creating or
transferring any interest of Tenant in this Lease or the Premises. In addition
to the foregoing, Tenant agrees to pay, before delinquency, any and all taxes
levied or assessed against Tenant and which become payable during the term
hereof upon Tenant’s equipment, furniture, fixtures and other personal property
.of Tenant located in the. Premises.

 

Office Lease Page 22

 

 
 

 

29.         Relocation of Tenant. Landlord. at its sole expense, on at least
sixty (60) days prior written notice, may require Tenant to move from the
Premises to other space of comparable size and decor in order to permit Landlord
to consolidate the space leased to Tenant with other adjoining space leased or
to be. leased to another tenant. In the event of any such relocation, Landlord
will pay all expenses of preparing and decorating the new premises so that they
will be substantially similar to the Premises from which Tenant is moving, and
Landlord will also pay the expense of moving Tenant’s furniture and equipment to
the relocated premises. In such event this Lease and each and all of the terms
and covenants and conditions hereof shall remain in full force and effect and
thereupon be deemed applicable to such new space except that revised Reference
Pages and a revised Exhibit A shall become part of this Lease and shall reflect
the location of the new premises.

 

30.         Parking.

 

30.1.       During the Term of this Lease, Tenant agrees to lease from Landlord
and Landlord agrees to lease to Tenant the Parking Permits described on the
Reference Pages. ‘This right to park in the Building’s parking facilities (the
“Parking Facility’) shall be on an unreserved, nonexclusive, first come, first
served basis, for passenger-size automobiles and is subject to the following
terms and conditions:

 

30.1.1           Tenant shall pay to Landlord, or Landlord’s designated parking
operator, the Building’s prevailing monthly parking charges, without deduction
or offset, on the first day of each month during the Term of this Lease, which
parking charge is, as of the Effective Date, $35.00 per month for each Parking
Permit (the “Parking Rental”). Notwithstanding the foregoing, Tenant may use the
Parking Permits free of additional charge for the first twenty-four (24) Lease
Months of the Term. Landlord will notify Tenant upon not less than thirty (30)
days’ notice of any increases in the monthly parking charges prior to billing
Tenant any increases. No deductions from the monthly charge shall be made for
days on which the Parking Facility is not used by Tenant,

 

30.1.2           Tenant shall at all times abide by and shall cause each of
Tenant’s employees, agents, customers, visitors, invitees, licensees,
contractors, assignees and subtenants (collectively, “Tenant’s Parties”) to
abide by any rules and regulations (“Rules”) for use of the Parking Facility
that Landlord or Landlord’s garage operator reasonably establishes from time to
time, and otherwise agrees to use the Parking Facility in a safe and lawful
manner. Landlord reserves the right to adopt, modify and enforce the Rules
governing the use or the Parking Facility from time to time including any
key-card, sticker or other identification or entrance system and hours of
operation. Landlord may refuse to permit any person who violates such Rules to
park in the Parking Facility, and any violation of the 1Zules shall subject the
car to removal from the Parking Facility.

 

30.1.3           Unless specified to the contrary above, the parking spaces
hereunder shall be provided on a non-designated “first-come, first-served”
basis. Landlord reserves the right to assign specific spaces, and to reserve
spaces for visitors, small cars, disabled persons or for other tenants or
guests, and Tenant shall not park and shall not allow Tenant’s Parties to park
in any such assigned or reserved spaces. Tenant may validate visitor parking by
such method as Landlord may approve, al the validation rate from time to time
generally applicable to visitor parking. Tenant acknowledges that the Parking
Facility may be closed entirely or in part in order to make repairs or perform
maintenance services, or to alter, modify, re-stripe or renovate the Parking
Facility, or if required by casualty, strike, condemnation, net of God,
governmental law or requirement or other reason beyond the operator’s reasonable
control.

 

Office Lease Page 23

 

 
 

 

30.1.4           Tenant acknowledges that to the fullest extent permitted by
law, Landlord shall have no liability for any damage to property or other items
located in the parking areas of the Building (including without limitation, any
loss or damage to tenant’s automobile or the contents thereof due to then,
vandalism or accident), nor for any personal injuries or death arising out of
the use or the Parking Facility by Tenant or any Tenant’s Parties, whether or
not such loss or damage results from Landlord’s active negligence or negligent
omission. ‘the limitation on Landlord’s liability under the preceding sentence
shall not apply however to loss or damage arising directly from Landlord’s
willful misconduct. Without limiting the foregoing, if Landlord arranges for the
parking areas to be operated by an independent contractor not affiliated with
Landlord, Tenant acknowledges that Landlord shall have no liability for claims
arising through acts or omissions of such independent contractor. Tenant and
Tenant’s Parties each hereby voluntarily releases, discharges. waives and
relinquishes any and all actions or causes of action for personal injury or
property damage occurring to Tenant or any of Tenant’s Parties arising as a
result of parking in the Parking Facility, or any activities incidental thereto,
wherever or however the same may occur, and further agrees that Tenant will not
prosecute any claim for personal injury or property damage against Landlord or
any of its officers, agents, servants or employees for any said causes of action
and in all events, Tenant agrees to look first to its insurance carrier and to
require that Tenant’s Parties look first to their respective insurance carriers
for payment of any losses sustained in connection with any use of the Parking
Facility. Tenant hereby waives on behalf of its insurance carriers all rights of
subrogation against Landlord or Landlord’s agents.

 

30.1.5           Tenant’s right to park as described in this Article and this
Lease is exclusive to Tenant and shall not pass to any assignee or sublessee
without the express written consent of Landlord. Such consent is at the sole
discretion of the Landlord.

 

30.1.6           In the event any surcharge or regulatory lee is at any time
imposed by any governmental authority with reference to parking, Tenant shall
(commencing alter two (2) weeks’ notice to Tenant) pay, per parking pass, such
surcharge or regulatory fee to Landlord in advance on the first day or each
calendar month concurrently with the Monthly Installment of Rent clue under this
Lease. Landlord will enforce any surcharge or fee in an equitable manner amongst
the Building tenants.

 

30.2.       If Tenant violates any of the terms and conditions of this Article.
the operator of the Parking Facility shall have the right to remove from the
Parking Facility any vehicles hereunder which shall have been involved or shall
have been owned or driven by parties involved in causing such violation, without
liability therefor whatsoever. In addition, Landlord shall have the right to
cancel Tenant’s right to use the Parking Facility pursuant to this Article upon
ten (10) days’ written notice, unless within such ten (10) clay period, Tenant
cures such default. Such cancellation right shall be cumulative and in addition
to any other rights or remedies available to Landlord at law or equity, or
provided under this Lease.

 

31.         Renewal Option.

 

31.1.       So long as an Event of Default has not occurred and is not then
continuing past any applicable notice and cure periods, and subject to the
provisions of this Section 31, Tenant is hereby granted a one (1) time option
(the “Renewal Option”) to renew the Term as to all (but not part) of the
Premises (including, any space added to the Premises by agreement of Landlord
and Tenant but only to the extent Landlord and Tenant agreed at such time that
this Section 31 would be applicable thereto) for a period of five (5) years
(``Renewal Term”) such Renewal Term to commence at the expiration of the Initial
Term. Tenant must furnish landlord with written notice of its intent to exercise
the Renewal Option no later than nine (9) months prior to the expiration of the
Initial Term (the “Intent Notice”). If Tenant timely delivers the Intent Notice
to Landlord, Landlord shall no later than eight (8) months prior to the
expiration of the Initial Term deliver to Tenant written make of Landlord’s
determination of the Market Rental Rate (defined below) as of the commencement
of the Renewal Term and the parking rental for the Parking Permits (if
applicable pursuant to subsection 31.2.2 below). If Tenant timely furnished the
Intent Notice to Landlord as provided above, Tenant may exercise the Renewal
Option by delivering written notice of such election (the “Election Notice”) to
Landlord no later than thirty (30) days after receipt of Landlord’s notice of
the Market Rental Rate. lf Tenant timely delivers the Intent Notice and the
Election Notice to Landlord, but at any time prior to the commencement of tic
Renewal Term an Event of Default has occurred and is then continuing past any
applicable notice and cure periods, Landlord, at its solo option during the
continuance of such Event of Default, may terminate Tenant’s election to
exercise the Renewal Option and the Renewal Option shall expire and thereafter
shall not be exercisable by Tenant. If Tenant fails to timely exercise the
Renewal Option by failing to timely deliver the Intent Notice or the Election
Notice as provided above, the Renewal Option shall terminate automatically, and
Tenant shall have waived forever its right to renew and extend the Term.

 

Office Lease Page 24

 

 
 

 

31.2.       The renewal of this Lease pursuant to the exercise of the Renewal
Option shall be upon the same terms and conditions of this Lease (including,
without limitation, Tenant’s obligation to pay Annual Rent and the Monthly
Installment of Rent), except;

 

31.2.1           The Annual Rent Per Square Foot for the Premises during the
Renewal Term shall be the Market Rental Rate determined by Landlord as of the
commencement of the Renewal Term;

 

31.2.2           At the time of the Tenant’s exercise of the Renewal Option, if
Landlord is charging any tenants then entering into leases for office space in
the Building for parking spaces in the Parking Facility, Tenant shall pay
Landlord, as parking rental, a monthly amount equal to the rates charged by
Landlord or the operator of the Parking Facility for parking in such location
(taking into account whether such parking spaces arc for regular or executive
parking spaces) for monthly contract parking in the Parking Facility multiplied
by the number of Parking Permits teased by Tenant pursuant to this Lease, which
Parking Rental shall be payable as provided in Section 30 of this Lease;

 

31.2.3           Tenant shall have no option to renew this Lease beyond the
Renewal Term; and

 

31.2.4           The leasehold improvements will be provided in their
then-existing condition (on an “as is basis) at the time the Renewal Term
commences and Tenant shall not be untitled to any construction, buildout or
other allowances with respect to the Premises during the Renewal Term; provided,
however, that the provision of any leasehold improvement allowances may be taken
into consideration as a factor in the determination of the Market Rental Rate,
pursuant to the terms of subsection 31.3 below.

 

31.3.       As used in this Lease, “Market Rental Rate” shall mean the market
annual net rental rate (exclusive of expense pass through additions, whether
characterized as such or not, and exclusive of any portion of “base rentals”
attributable to expenses or to an “expense stop”) per square foot of Net
Rentable Area for the applicable space and for the time period as to which such
rate is being determined, that a willing tenant would pay and a willing landlord
would accept, in arm’s length bona fide negotiations (taking into consideration
all relevant factors including, without limitation, the following factors: rent
being charged in other first-class office buildings located in Dallas, Texas,
for leases then being entered into for comparable space to the Premises in the
comparable elevator bank for which the Market Rental Rate is being determined;
location, quality, amenities, age and reputation of the buildings in which the
space being compared is located; use and size of the space under comparison:
location and/or floor level of the subject space and any comparison space within
their respective buildings, including view, elevator lobby exposure, etc.;
definition of “net rentable area applicable to the spaces; distinction (if any)
between “gross” and “net” rental rates and type, base year or dollar amount for
escalation purposes (both operating costs and real estate taxes) if the
comparison is on a “gross” lease basis; any other adjustments (including through
use of an index) to base rental; extent or services provided or to be provided;
extent and condition of leasehold improvements in the subject space and in any
comparison space; cost to tenant of relocating from the subject space to any
alternative space -or savings from not moving to alternative space; abatements
pertaining to the subject space and to any comparison space (including, with
respect to base rental, operating expenses and/or real estate taxes); inclusion
of parking charges in rental, if applicable; lease takeovers/assumptions by the
landlord of the comparison space, if applicable; moving allowances granted, if
any; relocation allowances granted, if any; club memberships granted, if any;
construction, refurbishment and repainting allowances granted, if any; any other
concessions or inducements; term or length of lease of subject space and of any
comparison space; overall creditworthiness of Tenant and lessees in comparable
space; the time the particular rental rate under consideration was agreed upon
and became or is to become effective; and payment of a leasing commission, fees,
bonuses or other compensation whether to Tenant’s representatives or to
Landlord, or to any person or entity affiliated with Tenant or Landlord, or
otherwise). Landlord and Tenant agree that bona fide written offers to lease
comparable space located in the Building from third parties may be used as a
factor in determining the Market Rental Rate.

 

Office Lease Page 25

 

 
 

 

31.4.          Tenant may not assign the Renewal Option and no sublessee or
assignee of Tenant may exercise the Renewal Option except as expressly provided
for under Section 9 of this Lease.

 

32.         Defined Terms and Headings. The Article headings shown in this Lease
are for convenience of reference and shall in no way define, increase, limit or
describe the scope or intent of any provision of this Lease. Any indemnification
or insurance of Landlord shall apply to and inure to the benefit of all the
following “Landlord Entities,” being Landlord, Landlord’s investment manager,
the trustees, boards of directors, officers, general partners, beneficiaries,
stockholders, employees and agents of each of them. Any option grained to
Landlord shall also include or be exercisable by Landlord’s trustee,
beneficiary, agents and employees, as the case may be. In any case where this
Lease is signed by more than one person, the obligations under this Lease shall
be joint and several, The terms “Tenant” and “Landlord” or any pronoun used in
place thereof shall indicate and include the masculine or feminine, the singular
or plural number, individuals, firms or corporations, and each of their
respective successors, executors, administrators and permitted assigns,
according to the context hereof. The term “Net Rentable Area” shall mean the
rentable area of the Premises or the Building, as calculated by the Landlord on
the basis of the plans and specifications or the Building including a
proportionate share of any common areas. Tenant hereby accepts and agrees to be
bound by the figures for the rentable space footage of the Premises and Tenant’s
Proportionate Share shown on the Reference Pages; however, Landlord may adjust
either or both figures if there is manifest error, addition or subtraction to
the Building or any business park or complex of which the Building is a part,
remeasurement or other circumstance reasonably justifying adjustment. The term
“Building” refers to the structure in which the Premises are located and the
common areas (parking lots, sidewalks, landscaping, etc.) appurtenant thereto.
If the Building is part of a larger complex of structures, the term “Building”
may include the entire complex, where appropriate (such as shared Expenses,
Insurance Costs or Taxes) and subject to Landlord’s reasonable discretion.

 

33.         Tenant’s Authority. If Tenant signs as a corporation, partnership,
trust or other legal entity each of the persons executing this Lease on behalf
of Tenant represents and warrants that Tenant has been and is qualified to do
business in the state in which the Building is located, that the entity has Full
right and authority to enter into this Lease, and that all persons signing on
behalf’ of the entity were authorized to do so by appropriate actions. Tenant
agrees to deliver to Landlord, simultaneously with the delivery or this Lease, a
corporate resolution, proof of due authorization by partners, opinion of counsel
or other appropriate documentation reasonably acceptable to Landlord evidencing
the due authorization of Tenant to enter into this Lease.

 

34.         Financial Statements and Credit Reports. At Landlord’s request,
Tenant shall deliver to Landlord a copy, waffled by an officer of Tenant as
being a true and correct copy, of Tenant’s most recent audited financial
statement, or, if unaudited, certified by Tenant’s chief financial officer as
being true,. complete and correct in all material respects. Tenant hereby
authorizes Landlord to obtain one or more credit reports on “tenant at any time,
and shall execute such further authorizations as Landlord may reasonably require
in order to obtain a credit report.

 

Office Lease Page 26

 

 
 

 

35.         Commissions. Each of the parties represents and warrants to the
other that it has not dealt with any broker or finder in connection with this
Lease, except as described on the Reference Pages (whose commissions shall be
paid by Landlord pursuant to separate written agreements). TENANT AND LANDLORD
SHALL EACH INDEMNIFY THE OTHER AGAINST ALI. COSTS, EXPENSES, ATTORNEYS’ FEES.
LIENS AND OTHER LIABILITY FOR COMMISSIONS OR OTHER COMPENSATION CLAIMED [3Y ANY
BROKER OR AGENT CLAIMING THE SAME BY, THROUGH OR UNDER THE INDEMNIFYING PARTY,
OTHER THAN THE BROKER(S) SPECIFICALLY IDENTIFIED ABOVE.

 

36.         Time and Applicable Law. Time is of the essence, of this Lease and
all of its provisions. This Lease shall in all respects be governed by the laws
of the state in which the 13uilding is located.

 

37.         Successors and Assigns. Subject to the provisions of Article 9, the
terms, covenants and conditions contained in this Lease shall be binding upon
and inure to the benefit of the heirs, successors, executors, administrators and
assigns of the parties to this Lease.

 

38.         Entire Agreement. This Lease, together with its exhibits, contains
all agreements of the parties to this Lease and supersedes any previous
negotiations. There have been no representations made by Landlord or any of its
representatives or understandings made between the parties other than those set
forth in this Lease and its exhibits. This Lease may not be modified except by a
written instrument duly executed by the parties to this Lease.

 

39.         Examination Not Option. Submission of this Lease shall not be deemed
to be a reservation of the Premises. Landlord shall not be bound by this Lease
until it has received a copy of this Lease duly executed by Tenant and has
delivered to Tenant a copy of this Lease duly executed by Landlord, and until
such delivery, Landlord reserves the right to exhibit and lease the Premises to
other prospective tenants. Notwithstanding anything contained in this Lease to
the contrary, Landlord may withhold delivery of possession of the Premises from
Tenant until such time as Tenant has paid to Landlord any security deposit
required by Article 4. the (first month’s rent as set forth in Article 3 and any
sum owed pursuant to this Lease.

 

40.         Recordation. Tenant shall not record or register this Lease or a
short form memorandum hereof without the prior written consent of Landlord, and
then shall pay all chows and taxes incident to such recording or registration.

 

41.         Limitation of Landlord’s Liability. Redress for any claim against
Landlord under this Lease shall be limited to and enforceable only against and
to the extent of Landlord’s interest in the Building. ‘The obligations of
Landlord under this Lease are riot intended to be and shall not be personally
binding on, nor Shall any resort be had to the private properties of, any of its
or its investment manager’s trustees, directors, officers, partners,
beneficiaries, members, stockholders, employees, or agents, and in no case shall
Landlord be liable to Tenant hereunder for any lost profits, damage to business,
or any form of special, indirect or consequential damages.

 

42.         OFAC.

 

42.1.          Pursuant to United States Presidential Executive Order 13224
(“Executive Order”) and related regulations of the Office of Foreign Assets
Control (“OFAC”) of the U.S. Department of the Treasury, U.S. persons and
entities are prohibited from transacting business with persons or entities who,
from time to time. arc determined to have committed, or to pose a risk of
committing or supporting terrorist acts, narcotics trafficking, money laundering
and related crimes. Those persons and entities are identified on a list of
Specially Designated Nationals and Blocked Persons published and regulated by
OFAC. The names, including aliases, of these persons or entities (“Blocked
Persons”) are updated frequently. In addition, OFAC enforces other Executive
Orders which, from time to time, impose restrictions on transactions with, or
involving certain countries.

 

Office Lease Page 27

 

 
 

 

42.2.          Tenant represents and warrants that Tenant is not acting,
directly or indirectly, for or on behalf of any person, group, entity, or nation
named by any Executive Order or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or other banned
or blocked person, group, entity, nation, or transaction pursuant to any law,
order, rule, or regulation that is enforced or administered by OFAC and that it
is not engaged in this transaction, directly or indirectly, on behalf or, or
instigating or facilitating this transaction, directly or indirectly, on behalf
of any such person, group, entity, or nation.

 

43.         Mold. Tenant, at its sole cost and expense, shall regularly monitor
the Premises for the presence of mold or any conditions that reasonably can be
expected to give rise to mold, such as by way of example but not limitation,
water damage, mold growth, repeated complaints of respiratory ailments or eye
irritation by persons occupying the Premises or any notice from a governmental
authority of complaints of indoor air quality at the Premises. If Tenant
discovers the existence of any mold or conditions referred to above, Tenant
shall notify landlord and retain an industrial hygienist or other professional
mold consultant to conduct an inspection and prepare a report for Tenant and
Landlord. If the inspection report concludes that mold is present in the
Premises and such presence is not due to the negligence or willful misconduct of
Landlord, Tenant will be responsible for the cost of such inspection and the
cost of remediation. If the inspection report concludes that mold is present in
the Premises due to the negligence or willful misconduct of Landlord, Landlord
will be responsible for the cost of such inspection and the cost of remediation
to the extent of Landlord’s responsibility for the presence of mold at or within
the Premises. Any remediation plan will be subject to the approval of Landlord,
which approval will not be unreasonably withheld or delayed. If the inspection
report concludes that mold is present in the Premises, Tenant will hire a
contractor that specializes in mold remediation to prepare a remediation plan
for the Premises. Upon Landlord’s approval of the plan, the contractor will
promptly carry out the work contemplated in the plan in accordance with
applicable law. To the extent required by applicable state or local health or
safety requirements, occupants and visitors to the Premises will be notified of
the conditions and the schedule for the remediation. Landlord shall have a
reasonable opportunity to inspect the remediated portion of the Premises after
completion of the remediation. The contractor performing the remediation shall
provide a written certification to Landlord and Tenant that the remediation has
been completed in accordance with applicable law.

 

44.         Waiver of Rights Under the DPTA. AS A MATERIAL CONSIDERATION FOR
LANDLORD’S ENTERING INTO THIS LEASE, TENANT HEREBY WAIVES ITS RIGIITS UNDER THE
DECEPTIVE TRADE PRACTICE’S-CONSUMER PROTECTION ACT, SECTION 17.41 ET SEQ., TEXAS
BUSINESS & COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND
PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF ITS OWN SELECTION, TENANT
VOLUNTARILY CONSENTS To Tins WAIVER.

 

45.         Waiver of Rights Under Section 93.012 of the Texas Property Code.
Landlord and Tenant are knowledgeable and experienced in commercial transactions
and hereby agree that the provisions of this Lease for determining any charges
and/or amounts, including, without limitation, Expenses. Electrical Charge,
Insurance and Taxes payable by Tenant (including, without limitation, payments
under Article 3 and Article 4 of this Lease) are commercially reasonable and
valid even though such methods may not slate a precise mathematical formula for
determining such charges. ACCORDINGLY, TENANT VOLUNTARILY AND KNOWINGLY WAIVES
ALL, RIGHTS AND I3ENEFITS OF TENANT UNDER SECTION 93.012 OF THE TEXAS PROPERTY
CODE AS SUCH SECTION NOW EXISTS OR AS MAY BE HEREAFTER AMENDED OR SUCCEEDED.

 

[Signature Page Follows]

 

Office Lease Page 28

 

 
 

 

LANDLORD:   TENANT:       MUSREF 13727 NOEL LP, a Washington   EQUITYMETRIX,
LLC, a Texas limited limited partnership   liability company

 

By:

MUSREF GP 13727 Noel LLC, its general

partner

 

 

  By: Metzler Management, Inc., its manager   By:               Name:          
  Title:  

 

  By:             Name:     Dated: ___________________________________, 2009    
Title:      

 

Dated:_______________________________, 2009

 

Office Lease Signature Page

 

 
 

 

EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES

attached to and made a part of Lease bearing the

Effective Date of March 25, 2009 between

MUSREF 13727 NOEL, LP, as Landlord and

EQUITYMETRIX, LLC, as Tenant

 

[See Next Page]

 

Exhibit A is intended only to show the general layout of the Premises as of the
beginning of the Term of this Lease. It does not in any way supersede any of
Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations. It is not to be scaled; any measurements or distances shown
should be taken as approximate.

 

Office Lease – Exhibit A Page A-1

 

 
 

 

[tex10-2pg39.jpg]

 

Office Lease – Exhibit A Page A-2

 

 
 

 

EXHIBIT A–1 – SITE PLAN

attached to and made a part of Lease bearing the

Effective Date of March 25, 2009 between

MUSREF 13727 NOEL, LP, as Landlord and

EQUITYMETRIX, LLC, as Tenant

 

Exhibit A–1 is intended only to show the general layout of the Premises as of
the beginning of the Term of this Lease. It does not in any way supersede any of
Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations. It is not to be scaled; any measurements or distances shown
should be taken as approximate.

 

[tex10-2pg40.jpg]

 

Office Lease – Exhibit A–1 Page A1-1

 

 
 

 

EXHIBIT B – INITIAL ALTERATIONS

attached to and made a part of Lease bearing the

Effective Date of March 25, 2009 between

MUSREF 13727 NOEL, LP, as Landlord and

EQUITYMETRIX, LLC, as Tenant

 

“As-Is.” Tenant shall take the Premises in its “as-is” condition except for
certain leasehold improvements comprising the Work (as hereinafter defined) to
the Premises, which shall be completed in accordance with die terms of this
Exhibit B.

 

Plans and Specifications.

 

1.          Drawings. Landlord shall cause its space planner and engineering
firm to prepare all plans, mechanical, electrical and plumbing drawings and
specifications (the “Drawings”) necessary to construct the improvements of the
Premises (the “Work”), The cost of the Drawings shall be paid out of the
Construction Allowance (hereinafter defined). Tenant shall provide its response
to the Drawings within five (5) business days of its receipt of the Drawings. If
Landlord approves such response, or any changes requested thereunder, then
Landlord shall promptly revise the Drawings and resubmit the same to Tenant.
Tenant shall provide its response to the resubmitted Drawings within three (3)
business days of its receipt thereof and this process shall be repeated until
the Drawings are in final approved form. Any delay on the part of Tenant to
timely deliver its responses as required hereunder shall constitute a Tenant
Delay. Approval by Landlord of the Drawings does not constitute a representation
or warranty of Landlord that the Drawings are adequate for any use, purpose, or
conditions, or that the Drawings comply with any applicable law or code, but
shall merely be the consent of Landlord to the performance of the Work.

 

2.          Changes. After approval of the Drawings, Landlord and Tenant shall
initial the Drawings. Tenant may from time to time make changes to the Drawings
by delivering written notice to Landlord, specifying in detail the requested
change. If Tenant requests any changes to any submitted Drawings and, if
landlord approves such requested changes, then (1) before any such change will
be made, Tenant shall pay. out of the Construction Allowance (hereinafter
defined), the difference between (A) all additional costs in designing and
constructing the Work as a result of any such changes and (B) any reductions in
costs in designing and constructing the Work realized in connection with other
change orders and (2) all delays in designing and constructing the Work caused
by such changes shall constitute a Tenant Delay.

 

3.          Construction of the Work. Landlord will request bids from three (3)
general contractors mutually acceptable to Landlord and Tenant and furnish
written price estimates to Tenant. Upon receipt, Tenant shall promptly review
such estimates and complete negotiations with Landlord for any changes or
adjustments thereto. Within five (5) business days after such receipt, Tenant
shall return the estimates with written approval to Landlord. If Tenant fails to
give its approval within such five (5) business day period, the lowest competent
estimates will be deemed approved by Tenant. The Work shall be performed using
Building standard materials unless otherwise stated in the Drawings. The general
contractor shall be responsible for obtaining any permits, licenses and
governmental approvals required for the construction of the Work. Tenant shall
be responsible for obtaining any required certificate of occupancy and the
nonavailability oldie same for reasons related directly or indirectly to or
arising from Tenant’s use or proposed use or occupancy of the Premises shall not
delay Substantial Completion (defined below) or the Commencement Date. It shall
be a matter for Tenant to satisfy itself that the Work is in compliance with
applicable laws. LANDLORD ASSUMES NO LIABILITY FOR SPECIAL, CONSEQUENTIAL, OR
INCIDENTAL DAMAGES OF ANY KIND WHATSOEVER IN CONNECTION win! T1-IE DESIGN OR
CONSTRUCTION OF THE WORK AND THE OBTAINING OF PERMITS, LICENSES ANI) APPROVALS,
AND MAKES NO REPRESENTATIONS, WARRANTIES, OR GUARANTIES REGARDING THE SAME,
EXPRESSED OR IMPLIED, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
MERCHANTA1311,ITY, COMPLIANCE WITH APPLICABLE LAWS, FITNESS FOR A PARTICULAR
PURPOSE, OR HABITABILITY AND AI,I, IMPLIED WARRANTIES WITH RESPECT THERETO,
INCLUDING BUT NOT LIMITED TO THOSE OF MERCHANTABILITY ANI) FITNESS FOR A
PARTICULAR PURPOSE, ARE EXPRESSLY NEGATF.D AND WAIVED.

 

Office Lease – Exhibit B Page B-1

 

 
 

 

4.          Definitions. ‘Tenant Delay” shall mean any delay which is the result
of: (a) Tenant’s failure to agree to plans and specifications and/or
construction cost estimates or bids; (b) Tenant’s request for materials,
finishes or installations other than Landlord’s standard except those, if any,
that Landlord shall have expressly agreed to furnish without extension of time
agreed by Landlord; (c) Tenant’s change in any plans or specifications; or, (d)
performance or completion by a party employed by Tenant (each of the foregoing,
a “Tenant Delay”). if any delay is the result of a Tenant Delay, the
Commencement Date and the payment of rent under this Lease shall be accelerated
by the number of days of such Tenant Delay.

 

“Substantial Completion” shall occur when each of the following conditions is
satisfied: the Work is substantially completed in accordance with the Drawings
as certified by Landlord’s space planner: the Premises may be occupied; and
Landlord has tendered to Tenant physical possession thereof Substantial
Completion shall have occurred even though minor details of construction and
mechanical adjustments remain to be completed by Landlord. Tenant shall prepare
and deliver to Landlord a punch list of incomplete items within ten (10) days
after Substantial Completion and Landlord shall use all reasonable efforts to
complete such items within ninety (90) days thereafter, except as to such items
that, by their nature, will take a longer period to complete as set forth in the
punch fiat. Landlord shall not be obligated to engage overtime labor in order to
complete such items.

 

5.          Construction Costs. Tenant shall bear the entire cost of performing
the Work, including, without limitation, the cost of (i) Tenant’s relocation and
cabling expenses not to exceed in the aggregate $2.00 per square foot of Net
Rentable Area in the Premises, (ii) design of the Work, (iii) costs of
preparation of the Drawings (including all costs related thereto and incurred by
Landlord prior to the Effective Date), (iv) costs or construction labor and
materials; (v) all other amounts payable to the general contractor, (vi) costs
of consulting, surveying and permitting lees, (vii) architectural and
engineering fees, (viii) additional janitorial services, (ix) building standard
suite and directory signage, (x) related taxes and insurance costs, all of which
costs arc herein collectively called the “Total Construction Costs” in excess of
the Construction Allowance (hereinafter defined). Landlord will provide Tenant
with a reasonably detailed itemization of the Total Construction Costs, Prior to
commencement of the Work, if applicable, Tenant shall pay to Landlord, within
ten (10) days after receipt of an invoice or invoices therefore, an amount equal
to the estimated Total Construction Costs, less the Construction Allowance.
Prior to Substantial Completion, if applicable, Tenant shall pay to Landlord
within ten (10) days after receipt of an invoice or invoices therefore, an
amount equal to the Total Construction Costs (as adjusted for any approved
changes to the Work), less (1) the amount of any payments already made by
Tenant, (2) the amount of the Construction Allowance, and (3) the cost
reasonably estimated by Landlord for completing all “punch list” items; finally,
upon completion of the punch list items, Tenant shall pay to Landlord the costs
incurred in completing the same. Any late payment of amounts due under this
Exhibit B shall bear interest or be subject to a charge as set forth in
Section 3 of the Lease.

 

Office Lease – Exhibit B Page B-2

 

 
 

 

6.          Construction Allowance. Landlord shall provide to Tenant a
construction allowance (the “Construction Allowance”) being an amount not
exceeding 550,175.00 calculated at the rate of $15.00 per square foot or Net
Rentable Area in the Premises. If the Construction Allowance has not been fully
disbursed within thirty (30) days of the Effective Date, provided an Event of
Default is not in existence, fifty percent (50%) of any remaining balance of the
Construction Allowance may be applied toward the next due payments of Monthly
Installment or Rent if, and only if, Landlord receives written notice from
Tenant within ten (10) days thereof requesting the same and certifying that
Tenant will not submit any additional requests for disbursements of the
Construction Allowance. The other fifty percent (50%) of any remaining balance
of the Construction Allowance together with any remaining balance of the
Construction Allowance Tenant has not requested and been entitled to as set
forth above shall become the property of Landlord and Tenant shall forever lose
any right or claim to such remaining balance. Notwithstanding the foregoing, in
no event shall Tenant he entitled to any disbursements of any remaining balance.
In no. event shall Landlord be obligated under this subsection for an amount in
excess of the Construction Allowance. Additionally, Landlord shall be permitted
to offset against the undisbursed Construction Allowance any amounts past due to
Landlord by Tenant under the Lease.

 

7.          Construction Management Fee. Landlord, or its designated agent or
representative, shall supervise the Work, contract with the general contractor,
make disbursements required to be made to the contractor, act EIS a liaison
between the general contractor and Tenant and coordinate the relationship
between the Work, the Building, and the Building’s systems. In consideration for
Landlord’s construction supervision services, Tenant shall pay to Landlord a
construction management fee equal to five percent (5%) of the Total Construction
Costs. Such construction management fee shall be paid by Tenant upon Substantial
Completion of the Work and within ten (10) days after delivery by Landlord of an
invoice therefore.

 

8.          Early Access. Tenant shall be allowed early access prior to the
Commencement Date for the sole purpose of installation of telecommunication
equipment and furniture provided that (i) any delay in Substantial Completion
arising from such early occupancy by Tenant, its, employees, contractors,
invitees, or agents shall constitute a Tenant Delay, (ii) satisfactory evidence
of insurance as required by Article 11 of this Lease shall first have been
provided to Landlord and (iii) there shall be harmonious union labor relations
between the contractors, subcontractors, suppliers and vendors on site and no
disruption of the Work arising from Tenant’s early occupancy hereunder shall be
permitted.

 

Office Lease – Exhibit B Page B-3

 

 
 

 

EXHIBIT C – RULES AND REGULATIONS

attached to and made a part of Lease bearing the

Effective Date of March 25, 2009 between

MUSREF 13727 NOEL, LP, as Landlord and

EQUITYMETRIX, LLC, as Tenant

 

1.          No sign, placard, picture, advertisement, name or notice shall be
installed or displayed on any part of the outside or inside of the Building
without the prior written consent of the Landlord. Landlord shall have the right
to remove, at Tenant’s expense and without notice, any sip installed or
displayed in violation of this rule. All approved signs or lettering on doors
and walls shall be printed, painted, affixed or inscribed at Tenant’s expense by
a vendor designated or approved by Landlord. In addition, Landlord reserves the
right to change from time to time the format or the signs or lettering and to
require previously approved signs or lettering to be appropriately altered.

 

2.          If Landlord objects in writing to any curtains, blinds, shades or
screens attached to or hung in or used in connection with any window or door of
the Premises, Tenant shall immediately discontinue such use. No awning shall be
permitted on any part of the Premises. Tenant shall not place anything or allow
anything to be placed against or near any glass partitions or doors or windows
which may appear unsightly, .in the opinion of Landlord, from outside the
Premises.

 

3.          Tenant shall not obstruct any sidewalks, halls, passages, exits,
entrances, elevators, or stairways of the Building. No tenant and no employee or
invitee of any tenant shall go upon the roof of the Building.

 

4.          Any directory of the Building, if provided, will be exclusively for
the display of the name and location of tenants only and Landlord reserves the
right to exclude any other names. Landlord reserves the right to charge for
tenant’s directory listing.

 

5.          All cleaning and janitorial services for the l3ttilding and the
Premises shall be provided exclusively through Landlord. Tenant shall not cause
any unnecessary labor by carelessness or indifference to the good order and
cleanliness of the Premises. Landlord shall not in any way be responsible to any
tenant for any loss or property on the Premises, however occurring, or for any
damage to any tenant’s property by the janitor or any other employee or any
other person.

 

6.          The toilet rooms, toilets, urinals, wash bowls and other apparatus
shall not be used for any purpose other than that for which they were
constructed. No foreign substance of any kind whatsoever shall be thrown into
any of them and the expense of any breakage, stoppage or damage resulting from
the violation of this rule shall be borne by the tenant who, or whose employees
or invitees, shall have caused it.

 

7.          Tenant shall store all its trash and garbage within its Premises.
Tenant shall not place in any trash box or receptacle any material which cannot
be disposed of in the ordinary and customary manner of trash and garbage
disposal. All garbage and refuse disposal shall be made in accordance with
directions issued from time to time by Landlord. Tenant will comply with any and
all recycling procedures designated by Landlord,

 

8.          Landlord will furnish Tenant two (2) keys free of charge to each
door in the premises that has a passage way lock. Landlord may charge Tenant a
reasonable amount for any additional keys, and Tenant shall not make or have
made additional keys on its own. Tenant shall not alter any lock or install a
new or additional lock or bolt on any door of its Premises. Tenant, upon the
termination of its tenancy, shall deliver to Landlord the keys of all doors
which have been furnished to Tenant, and in the event or loss of any keys so
furnished, shall pay Landlord therefor.

 

Office Lease – Exhibit C Page C-1

 

 
 

 

9.          If Tenant requires telephone, data, burglar alarm or similar
service, the cost of purchasing, installing and maintaining such service shall
be borne solely by Tenant. No boring or cutting for wires will be allowed
without the prior written consent of Landlord.

 

10.         No equipment, materials, furniture, packages, bulk supplies,
merchandise or other property will be received in the Building or carried in the
elevators except between such hours and in such elevators as may be designated
by Landlord. The persons employed to move such equipment or materials in or out
of the Building must be acceptable to Landlord.

 

11.         Tenant shall not place a load upon any floor which exceeds the load
per square foot which such floor was designed to carry and which is allowed by
law. Heavy objects shall stand on such platforms as determined by Landlord to be
necessary to properly distribute the weight. Business machines and mechanical
equipment belonging to Tenant which cause noise or vibration that may be
transmitted to the structure of the Building or to any space in the Building to
such a degree as to be objectionable to Landlord or to any tenants shall be
placed and maintained by Tenant, at Tenant’s expense, on vibration eliminators
or other devices sufficient to eliminate the noise or vibration. Landlord will
not be responsible for loss of or damage to any such equipment or other•
property from any cause, and all damage done to the Building by maintaining or
moving such equipment or other property shall be repaired at the expense of
Tenant.

 

12.         Landlord shall in all cases retain the right to control and prevent
access to the Building of all persons whose presence in the judgment of Landlord
would be prejudicial to the safety, character, reputation or interests of the
Building and its tenants, provided that nothing contained in this rule shall be
construed to prevent such access to persons with whom any tenant normally deals
in the ordinary course of its business, unless such persons are engaged in
illegal activities. Landlord reserves the right to exclude from the Building
between the hours of 6 p.m. and 7 a.m. the following day, or such other hours as
may be established from time to time by 1.andlord, and on Sundays and legal
holidays, any person unless that person is known to the person or employee in
charge of the Building and has a Pass or is properly identified. Tenant shalt be
responsible for all poisons for whom it requests passes and shall be liable to
Landlord for all nets of such persons. Landlord shall not be liable for damages
for any error with regard to the admission to or exclusion from the Building of
any person.

 

13.         Tenant shall not use any method of heating or air conditioning other
than that supplied or approved in writing by Landlord.

 

14.         Tenant shall not waste electricity, water or air conditioning.
Tenant shall keep corridor doors closed. Tenant shall close and lock the doors
of its Premises and entirely shut off all water faucets or other water apparatus
and electricity, gas or air outlets before Tenant and its employees leave the
Premises. Tenant shall be responsible for any damage or injuries sustained by
other tenants or occupants of the Building or by Landlord for noncompliance with
this rule.

 

15.         Tenant shall not install any radio or television antenna, satellite
dish, loudspeaker or other device on the roof or exterior walls of the Building
without landlord’s prior written consent, which consent may be withheld in
Landlords sole discretion, and which consent may in any event be conditioned
upon Tenant’s execution of Landlord’s standard form of license agreement. Tenant
shall be responsible for any interference caused by such installation.

 

Office Lease – Exhibit C Page C-2

 

 
 

 

16.         Tenant shall not mark, drive nails, screw or drill into the
partitions, woodwork, plaster, or drywall (except for pictures, tack boards and
similar office uses) or in any way deface the Premises. Tenant shall not cut or
bore holes for wires, Tenant shall not affix any floor covering to the floor of
the Premises in any manner except as approved by Landlord. ‘rennin shall repair
any damage resulting from noncompliance with this rule.

 

17.         Tenant shall not install, maintain or operate .upon the Premises any
vending machine without Landlord’s prior written consent, except that Tenant may
install food and drink vending machines solely for the convenience of its
employees.

 

18.         No cooking shall be done or permitted by any tenant on the Premises,
except that approved microwave ovens or equipment for brewing coffee, tea, hot
chocolate and similar beverages shall be permitted provided that such equipment
and use is in accordance with all applicable federal, state and city laws,
codes, ordinances, rules and regulations.

 

19.         Tenant shall not use in any space or in the public halls of the
Building any hand trucks except those equipped with the rubber tires and side
guards or such other material-handling equipment as Landlord may approve. Tenant
shall not bring any other vehicles of any kind into the Building.

 

20.         Tenant shall not permit any motor vehicles to be washed or
mechanical work or maintenance of motor vehicles to be performed in any parking
lot.

 

21.         Tenant shall not use the name of the Building or any photograph or
likeness of the Building in connection with or in promoting or advertising
Tenant’s business. except that Tenant may include the Building name in Tenant’s
address. Landlord shall have the right, exercisable without notice and without
liability to any tenant. to change the name and address of the Building.

 

22.         Tenant requests for services must be submitted to the Building
office by an authorized individual. Employees of Landlord shall not perform any
work or do anything outside of their regular duties unless under special
instruction from Landlord, and no employee of Landlord will admit any person
(Tenant or otherwise) to any office without specific instructions from Landlord.

 

23.         Tenant shall not permit smoking or carrying of lighted cigarettes or
cigars other than in areas designated by Landlord as smoking areas.

 

24.         Canvassing, soliciting, distribution of handbills or any other
written material in the Building is prohibited and each tenant shall cooperate
to prevent the same, No tenant shall solicit business from other tenants or
permit the sale of any good or merchandise in the Building, without the written
consent or Landlord.

 

25.         Tenant shall not permit any animals other than service animals, e.g.
seeing eye dogs, to be brought or kept in or about the Premises or any common
area of the Building.

 

26.         These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of any lease of any premises in the
Building. Landlord may waive any one or more of these Rules and Regulations for
the benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the tenants of the Building.

 

Office Lease – Exhibit C Page C-3

 

 
 

 

27.         Landlord reserves the right to make such other and reasonable rules
and regulations as in its judgment may from time to time be needed for safety
and security, for care and cleanliness of the Building, and for the preservation
of good order in and about the Building. Tenant agrees to abide by all such
rules and regulations herein stated and any additional rules and regulations
which are adopted. Tenant shall be responsible for the observance of all of the
foregoing rules by Tenant’s employees, agents, clients, customers, invitees and
guests.

 

Office Lease – Exhibit C Page C-4

 

 
 



 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
the 3rd day of February, 2010 (the “Effective Date”), by and between MUSREF
13727 NOEL, L.P., a Washington limited partnership (“Landlord”) and
EQUITYMETRIX, LLC, a Texas limited liability company (“Tenant”).

 

Recitals

 

A.            By that certain Lease dated as of April 14, 2009 (the “Lease”),
between Landlord and Tenant, the Premises therein described and comprising three
thousand three hundred forty-five (3,345) .square feet of Net Rentable Area on
the 7th Floor in the Building (as defined in the Lease) commonly known as
Galleria North Tower II, located at 13727 Noel Road, in Dallas County, Texas,
were leased to Tenant upon the terms and subject to the conditions contained in
the Lease.

 

B.             Landlord and Tenant now desire to amend the Lease to expand the
Premises and to modify certain other provisions of the Lease as set forth herein
but not otherwise.

 

Agreement

 

NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and confessed, Landlord and Tenant, intending to be and
being legally bound, do hereby agree as follows:

 

1.             Defined Terms. All capitalized terms used herein and not defined
herein have the meanings set forth in the Lease.

 

2.             Expansion of Premises.

 

(a)          Commencing on the Expansion Rent Commencement Date (as defined in
Paragraph 3 below), the Premises shall be automatically expanded to include
approximately (A) two thousand two hundred nine (2,209) square feet of Net
Rentable Area located on the 7th Floor in the Building and (B) ninety-nine (99)
square feet of Net Rentable Area located in the interior server room on the 7th
Floor in the Building, for a total of two thousand three hundred eight (2,308)
square feet of Net Rentable Area as shown on Exhibit A attached hereto and made
a part hereof (collectively, the “Expansion Premises”), such that the total Net
Rentable Area of the Premises as of the Expansion Rent Commencement Date shall
be five thousand six hundred fifty-three (5,653) square feet of Net Rentable
Area. The Expansion Premises shall he added to and become part of the Premises
for all purposes of the Lease without any further action on behalf of Landlord
or Tenant and shall be subject to all of the terms and conditions of the Lease
applicable to the Premises, including without limitation, Tenants obligation to
pay the Annual Rent, any Rent Adjustments, the Electrical Charge, and Tenant’s
Proportionate Share of any excess Expenses, Taxes and Insurance Costs in
accordance with Articles 3 and 4 of the Lease, subject to the modifications
contained in this Amendment. For the purposes of this Amendment, the term
“Existing Premises” shall mean the Premises excluding the Expansion Premises.

 

(b)          Notwithstanding anything to the contrary set forth in this
Amendment, if the Expansion Rent Commencement Date is delayed for any reason
(including without limitation, the failure by any current tenant or occupant of
any portion of the Expansion Premises to vacate any portion of the Expansion
Premises), Landlord shall not be liable or responsible for any claims, damages
or liabilities in connection therewith or by reason thereof, nor shall such
delay constitute a default by Landlord under the Lease.

 



 1 

 

 

(c)          Notwithstanding the foregoing, the Annual Rent, Rent Adjustment,
Electrical Charge and Tenant’s Proportionate Share of any excess Expenses, Taxes
and Insurance Costs shall not commence to be payable until the Expansion Rent
Commencement Date.

 

3.             Lease Term for Expansion Premises. The lease term for the
Expansion Premises (the “Expansion Term”) shall commence upon the earlier to
occur of (i) the date on which the Expansion Premises Alterations are
Substantially Complete (as defined in Exhibit B to the Lease), (ii) the date on
which the Expansion Premises Alterations would have been Substantially Complete
but for Tenant Delay (as defined in Exhibit B to the Lease), or (3) the date
Tenant takes possession of any portion of the Expansion Premises for purposes of
conducting business (such date, the “Expansion Rent Commencement Date”) and
shall be coterminous with the term of the Lease as to the remainder of the
Premises, expiring on October 31, 2014 (the “Expiration Date”).

 

4.             Base Rental.

 

(a)          Commencing on the Expansion Rent Commencement Date, the Annual
Rent, Rent Adjustment, Electrical Charge and Tenant’s Proportionate Share of any
excess Expenses, Taxes and Insurance Costs as to the Expansion Premises only
(which amounts shall be in addition to and not in lieu the Annual Rent, Rent
Adjustment, Electrical Charge and Tenant’s Proportionate Share of any excess
Expenses, Taxes and Insurance Costs payable as to the Existing Premises) shall
be determined in accordance with the provisions of this Paragraph 4. The Annual
Rent, Rent Adjustment, Electrical Charge and Tenant’s Proportionate Share of any
excess Expenses, Taxes and Insurance Costs as to the Expansion Premises shall be
payable in accordance with the timing and procedures applicable thereto pursuant
to Article 3 of the Lease.

 

(b)          With respect to the Expansion Premises only, Tenant shall pay as
the Annual Rent an annual amount equal to the (i) Annual Rent Rate for the
applicable period identified below, multiplied by (ii) the number of square feet
of Net Rentable Area comprising the Expansion Premises.

 

Period  Annual Rent Rate   Annual   Monthly  from  through  Per Square Foot  
Rent   installment of Rent  Expansion Rent
Commencement
Date  October 31, 2010  $24.00   $55,392.00   $4,616.00  November 1,2010 
October 31, 2011  $24.50   $56,546.00   $4,712.17  November 1, 2011  October 31,
2012  $25.00   $57,700.00   $4,808.33  November 1, 2012  October 31, 2013 
$25.50   $58,854.00   $4,904.50  November 1, 2013  Expiration Date  $26.00  
$60,008.00   $5,000.67 

 

(c)          With respect to the Expansion Premises, commencing on the Expansion
Rent Commencement Date, Tenant shall also pay any Rent Adjustments, the
Electrical Charge, and Tenant’s Proportionate Share of any excess Expenses,
Taxes and Insurance Costs in accordance with Articles 3 and 4 of the Lease,
subject, to the modifications contained in this Amendment.

 

5.          Base Year. With respect to the Expansion Premises only, the Lease
Reference Pages of the Lease shall be amended to provide that the Base Year
(Expenses), Base Year (Insurance), and Base Year (Taxes) shall be the calendar
year 2010. The Base Year (Expenses), Base Year (Insurance), and Base Year
(Taxes) shall remain the calendar year 2009 with respect to the Existing
Premises.

 



 2 

 

 

6.             Condition of Expansion Premises. Tenant has made a complete
examination and inspection of the Expansion Premises and accepts the same in its
current, as-is condition, without recourse to Landlord, and Landlord shall have
no obligation to complete any improvements to the Leased Premises (including the
Expansion Premises) (except as provided in Paragraph 7 below). ADDITIONALLY,
LANDLORD SHALL MAKE NO WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE
LEASEHOLD IMPROVEMENTS IN THE PREMISES (INCLUDING THE EXPANSION PREMISES). ALL
IMPLIED WARRANTIES WITH RESPECT THERETO, INCLUDING BUT NOT LIMITED TO THOSE OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE EXPRESSLY NEGATED AND
WAIVED.

 

7.             Expansion Premises Alterations. Notwithstanding the construction
and completion of any previous tenant improvements, or Landlord’s provision of
any prior tenant improvement allowances, Landlord and Tenant agree that Landlord
shall construct certain alterations and physical additions in and to the
Expansion Premises (the “Expansion Premises Alterations”), in accordance with
this Paragraph 7. The construction and completion of the Expansion Premises
Alterations and Landlord’s provision of a tenant improvement allowances in
connection therewith shall be governed by the terms and conditions of the
Initial Alteration Work Letter attached as Exhibit B to the Lease (the “Work
Letter”), except as amended herein. For purposes of the Expansion Premises
Alterations only, the Work Letter is hereby amended as follows.

 

(a)          All references in the Work Letter to the “Premises” shall be
deleted and references to the “Expansion Premises” substituted therefor.

 

(b)          Paragraph 5 of the Work Letter shall be amended by deleting clauses
(ii), ( iii), (viii) and (x) thereof.

 

(c)          Paragraph 6 of the Work shall be hereby deleted and the following
substituted therefor:

 

6.          Construction Allowance. Landlord shall provide to Tenant a
construction allowance (the “Expansion Construction Allowance”) to be applied
against the Total Construction Costs in an amount not exceeding $29,427.00
calculated at the rate of $12.75 per square foot of Net Rentable Area in the
Expansion Premises. If the Construction Allowance has not been fully disbursed
within ninety (90) days of the Expansion Rent Commencement Date, any remaining
balance of the Expansion Construction Allowance Tenant has not applied against
the Total Construction Costs shall become the property of Landlord and Tenant
shall forever lose any right or claim to such remaining balance. Notwithstanding
the foregoing, in no event shall Tenant he entitled to any disbursements of any
remaining balance. In no event shall Landlord be obligated under this subsection
for an amount in excess or the Construction Allowance. Additionally, Landlord
shall be permitted to offset against the undisbursed Construction Allowance any
amounts past due to Landlord by Tenant under the Lease.

 

(d)          Paragraph 8 of the Work Letter shall be deleted in its entirety.

 



 3 

 

 

8.             Public Corridor Extension. Landlord shall construct, alter and/or
extend the public corridor located on the 7th Floor of the Building utilizing
Building standard materials in compliance with fire code requirements existing
as of the Effective Date (the “Public Corridor Extension”), at Landlord’s sole
cost and expense. Landlord shall use commercially reasonable efforts to complete
the Public Corridor Extension simultaneously with the completion of the
Expansion Premises Alterations. Notwithstanding the foregoing, Tenant
understands and agrees that the Public Corridor Extension may not be completed
on or before the completion of the Expansion Premises Alterations and in no
event shall Landlord be required to complete such Public Corridor Extension on
or before the completion of the Expansion Premises Alterations.

 

9.             Parking.

 

(a)          Commencing as of the Expansion Rent Commencement Date and
continuing through the Expansion Term, the Lease Reference Pages and Article 30
of the Lease shall be amended to provide that in addition to the Parking Permits
provided for therein, Landlord shall furnish to Tenant, and Tenant shall pay for
and lease from Landlord, nine (9) additional permits allowing access to
unreserved parking spaces (the “Expansion Permits”), subject to the terms of
Article 30 of the Lease, as modified by this Amendment. Such Expansion Permits
shall be added to and become a part of the Parking Permits for all purposes of
the Lease, including without limitation Tenant’s obligation to pay Parking
Rental therefor.

 

(b)          In addition, commencing as of the Expansion Rent Commencement Date
and continuing through the Expansion Term, Landlord agrees to furnish and Tenant
agrees to pay for and lease, up to eight (8) additional permits allowing access
to unreserved parking spaces (the “Optional Permits”), upon Tenant’s prior
written request. Tenant shall have no obligation to pay Parking Rental for any
Optional Permits until such time as Tenant has requested such Optional Permits
and Landlord has provided such Optional Permits. Notwithstanding the foregoing,
Tenant may, with the delivery of thirty (30) days written notice, elect to
terminate, and no longer lease, any or all of the Optional Permits. Tenant may
request to lease again any such Optional Permits previously leased by and then
terminated by Tenant by notifying Landlord in writing of the number of such
previously terminated Optional Permits desired by Tenant and the date (which
date shall be no earlier than thirty (30) days after the date of Landlord’s
receipt of such notification) upon which Tenant desires the use of such
previously terminated Optional Permits. If, following receipt of Tenant’s
written notification, Landlord, in its sole discretion, determines that spaces
for the previously terminated Optional Permits are available for use by Tenant,
Landlord shall, within fifteen (15) days after receipt of Tenant’s written
notification, inform Tenant of the number of such available Optional Permits. If
Tenant exercises its right to lease again such previously terminated Optional
Permits, the renewed leasing of such Optional Permits shall be terminable by
Tenant upon thirty (30) days written notice to Landlord. Notwithstanding
anything herein to the contrary, the renewed leasing of any such Optional
Permits shall he terminable by Landlord upon thirty (30) clays written notice to
Tenant. Such Optional Permits (if any) shall be added to and become a part of
the Parking Permits for all purposes of the Lease, including without limitation
Tenant’s obligation to pay Parking Rental therefor.

 

(c)          Notwithstanding the foregoing, provided an Event of Default has not
occurred under the Lease, the Parking Rental due and payable with respect to the
Expansion Permits shall abate as to the Expansion Permits only from the
Expansion Rent Commencement Date through and until the end of the twenty-fourth
Lease Month following the Expansion Rent Commencement Date. Commencing on the
first day of the twenty-fifth Lease Month following the Expansion Rent
Commencement Date, such abatement shall cease and Tenant shall thereupon
commence paying to Landlord the full amount or Parking Rental with respect to
the Expansion Permits, without regard to the preceding sentence. Notwithstanding
anything herein to the contrary, in no event shall the Parking Rental due and
payable with respect to the Optional Permits (if any) abate and Tenant shall pay
to Landlord the full amount of Parking Rental due and payable with respect to
the Optional Permits (if any) at all times during the Expansion Term.

 



 4 

 

 

10.           Renewal Option. Landlord and Tenant agree that the Expansion
Premises shall be a part of the Premises for all purposes of Section 31 of the
Lease.

 

11.           Full Force and Effect. In the event any of the terms of the Lease
conflict with the terms of this Amendment, the terms of this Amendment shall
control. Except as amended hereby, all terms and conditions of the Lease shall
remain in full force and effect, and Landlord and Tenant hereby ratify and
confirm the Lease as amended hereby. The Lease, as amended herein, constitutes
the entire agreement between the parties hereto and no further modification of
the Lease shall be binding unless evidenced by an agreement in writing signed by
Landlord and Tenant.

 

12.           Brokerage. Landlord and Tenant each warrant to the other that it
has not dealt with any broker or agent in connection with the negotiation or
execution of this Amendment other than CAPSTAR Commercial Real Estate
(“Capstar”) and EJ Stewart Company (“EJ Stewart”). Landlord shall be responsible
for payment of commission due to Capstar and EJ Stewart in accordance with the
terms of separate agreements with Landlord to such effect. Tenant and Landlord
shall each indemnify the other against all costs, expenses, attorneys’ fees, and
other liability for commissions or other compensation claimed by any other
broker or agent claiming the same by, through, or under the indemnifying party
in respect of this Amendment.

 

13.           Severability. If any term or provision of this Amendment, or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Amendment, or the application of such
provision to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby. Each provision of this
Amendment shall be valid and shall be enforceable to the extent permitted by
law.

 

14.           Interpretation. Landlord and Tenant agree that each party and its
legal counsel has reviewed or had the opportunity to review this Amendment and
that any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not apply in any construction or interpretation
of this Amendment.

 

15.           Ratification. Landlord and Tenant hereby ratify and affirm the
Lease and agree that the Lease is and shall remain in full force and effect,
except as expressly amended hereby.

 

16.           Counterparts. This Amendment may be executed in any number of
identical counterparts each of which shall be deemed to be an original and all,
when taken together, shall constitute one and the same instrument.

 

17.           Successors and Assigns. The covenants, conditions and provisions
and agreements contained in this Amendment shall bind Tenant, its successors and
assigns and inure to the benefit of Landlord and its successors and assigns.

 

18.           Tenant’s Authority. If Tenant signs as a corporation, partnership,
trust or other legal entity each of the persons executing this Amendment on
behalf of Tenant represents and warrants that Tenant has been and is qualified
to do business in the State or Texas, that the entity has full right and
authority to enter into this Amendment, and that all persons signing on behalf
of the entity were authorized to do so by appropriate actions.

 

 5 

 

 

IN WITNESS WHEREOF, this Amendment is hereby executed as of the Effective Date.

 

LANDLORD:

 

MUSREF 13727 NOEL LP

 

By: MUSEREF GP 13727 Noel LLC,     its general partner             By: Metzler
Management, Inc.,       its manager               By: /s/ Lola Fontana        
Lola Fontana,         Treasurer  

 

Dated: February 3, 2010

 

TENANT:       EQUITYMETRIX, LLC   a Texas limited liability company         By:
/s/ F. Del Agnew     F. Del Agnew,     Managing Member  

 

Dated: January 19, 2010

 



 6 

 

 

[tchart.jpg] 

 



 7 

 

 

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (this "Agreement") is made and entered into as of
July 2, 2013, by and between MUSREF 13727 NOEL, L.P., a Washington limited
partnership ("Landlord"), and EQUITYMETRIX, LLC, a Texas limited liability
company ("Tenant").

 

RECITALS:

 

A.           Landlord and Tenant are parties to that certain Lease dated April
14, 2009 (as the same may have been heretofore amended, the "Lease"), pertaining
to certain space described in the Lease (the "Demised Premises"). The Demised
Premises are located in an office building commonly known as Galleria North
Tower II, located at 13727 Noel Road, in Dallas County, Texas (the "Building").

 

B.           Landlord and Tenant now desire to amend certain terms of the Lease.
Capitalized terms used but not defined herein shall have the meaning given to
them in the Lease.

 

AGREEMENT:

 

NOW, THEREFORE, for and in consideration of the matters set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.           Temporary Premises.

 

a.           Commencing on the Temporary Rent Commencement Date (as defined in
Paragraph 3 below), the Premises shall be automatically expanded to include
three (3) offices and a conference roam located in the Southwest corner within
Suite 350 located on the third (3rd) floor as shown on Exhibit A attached hereto
and made a part hereof (the "Temporary Premises"). The Net Rentable Area of the
Temporary Premises shall be determined by Landlord and confirmed in this
Amendment and shown on Exhibit A. The Temporary Premises shall be added to and
become part of the Premises for all purposes of the Lease without any further
action on behalf of Landlord or Tenant and shall be subject to all of the terms
and conditions of the Lease applicable to the Premises, subject to the
modifications contained in this Amendment. For purposes of this Amendment, the
term "Existing Premises" shall mean the Premises excluding the Temporary
Premises.

 

b.           Notwithstanding anything to the contrary set forth in this
Amendment; if the Temporary Rent Commencement Date is delayed for any reason
(including without limitation, the failure by any current tenant or occupant of
any portion of the Temporary Premises to vacate any portion of the Temporary
Premises), Landlord shall not be liable or responsible for any claims, damages
of liabilities in connection therewith or by reason thereof, nor shall such
delay constitute a default by Landlord under the Lease.

 

 -1- 

 

 

c.           Notwithstanding the foregoing, the Annual Rent, Rent Adjustment,
Electrical Charge and Tenant's Proportionate Share of any excess Expenses, Taxes
and Insurance Costs shall not commence to be payable until the Temporary Rent
Commencement Date.

 

2.          Lease Term for Temporary Premises. The lease term for the Temporary
Premises

(the "Initial Temporary Lease Term") shall commence upon the earlier to occur of
the following dates: (i) occupancy of the Temporary Premises, or (ii) July 1,
2013 (the "Temporary Rent Commencement Date") and shall end on December 31, 2013
("Initial Temporary Lease Term Expiration").

 

3.          Base Rental.

 

a.           Commencing on the Temporary Rent Commencement Date, the Annual
Rent, Rent Adjustment, Electrical Charge and Tenant's Proportionate Share of any
excess Expenses, Taxes and Insurance Costs as to the Temporary Premises only
(which amounts shall be in addition to and not in lieu of the Annual Rent, Rent
Adjustment, Electrical Charge and Tenant's Proportionate Share of any excess
Expenses, Taxes and Insurance Costs payable as to the Existing Premises) shall
be determined in accordance with the provisions of this Paragraph 3. The Annual
Rent, Rent Adjustment, Electrical Charge and Tenant's Proportionate Share of any
excess Expenses, Taxes and Insurance Costs as to the Temporary Premises shall be
payable in accordance with the timing and procedures applicable thereto pursuant
to Article 3 of the Lease.

 

b.           During the Initial Temporary Lease Term, with respect to the
Temporary Premises only, Tenant shall pay an annual amount (prorated based on
the number of months in the Initial Temporary Lease Term) equal to the (i)
Annual Rent Rate for the applicable period identified below, multiplied by (ii)
the number of square feet of Net Rentable Area comprising the Expansion
Premises:

 

Period Annual Rent Per Square Foot Months 1 through 6 $25.00 Full Service

 

Upon the expiration of the Initial Temporary Lease Term, the lease term for the
Temporary Premise shall continue thereafter on a month-to-month basis
("Month-to-Month Term") which basis shall be terminated upon 30 days' notice by
either party ("Termination Date"). During the Month-to-Month Term, Tenant shall
pay monthly rent to Landlord, with respect to the Temporary Premises only, as
follows:

 

(1)If, on or before December 31, 2013, Tenant and Landlord have fully-executed
an amendment to the Lease regarding the expansion and extension of Tenant's
lease of Suite 750 in the Building ("Suite 750 Amendment"), then the monthly
rent shall be calculated on the basis of an Annual Rent equal to Twenty-Five and
No/Dollars ($25.00) per rentable square foot of the Temporary Premises.

 



 -2- 

 

 

(2)If Tenant and Landlord have not fully-executed the Suite 750 Amendment but
are then diligently negotiating the same, the monthly rent for the month of
January 2014 shalt be calculated on the basis of an Annual Rent equal to
Twenty-Five and No/Dollars ($25.00) per rentable square foot of the Temporary
Premises;

 

(3)If Tenant and Landlord have not fully-executed the Suite 750 Amendment and
are not then diligently negotiating the same, the monthly rent for the month of
January 2014 shall be calculated on the basis of an Annual Rent equal to
Thirty-Seven and 50/Dollars ($37.50) per rentable square foot of the Temporary
Premises;

 

(4)Notwithstanding anything to the contrary, if Tenant and Landlord have not
fully-executed the Suite 750 Amendment by February I, 2014, the monthly rent for
all months beginning February 1, 2014 and continuing on thereafter shall be
calculated on the basis of an Annual Rent equal to Thirty-Seven Dollars and
50/Dollars ($37.50) per rentable square foot of the Temporary Premises.

 

4.          Condition of Temporary Premises. Tenant has made a complete
examination and inspection of the Temporary Premises and accepts the same in its
current, AS-IS condition, without recourse to Landlord, and Landlord shall have
no obligation to complete any improvements to the Temporary Premises.

 

5.          Relocation. Upon thirty (30) days advance notice to Tenant, Landlord
may, at Landlord's expense, relocate Tenant within the Building to space which
is comparable in size, utility and condition to the Premises.

 

6.          Full Force and Effect.   Tenant hereby certifies to Landlord that
(a) the Lease, as modified by this Agreement, is in full force and effect, (b)
to the best of Tenant's knowledge, no default, or event which with the giving of
notice or the passage of time or both would constitute a default, has occurred
under the Lease which is continuing on the date hereof, (c) the execution and
delivery of this Agreement do not contravene, result in a breach of or
constitute a default under any agreement to which Tenant is a party or by which
Tenant or any of its properties may be bound (nor would such execution and
delivery constitute such a default with the giving of notice or the passage of
time or both) and do not violate or contravene any law, order, decree, rule or
regulation to which Tenant is subject and (d) the execution and delivery of, and
performance under this Agreement are within Tenant's power and authority without
the joinder or consent of any other party except those made a party to this
Agreement and have been duly authorized by all requisite action and arc not in
contravention of law or the powers of Tenant.

 

7.          Brokerage. With respect to exclusively representing Tenant, Citadel
Partners, LLC. would be paid a commission pursuant to a separate commission
agreement.

 

8.          Terms.  Except as amended by this Agreement, the terms and
provisions of the Lease shall remain unchanged and shall remain in full force
and effect.

 

 -3- 

 

 

9.          Counterparts. This Agreement may be executed by facsimile signatures
and in several counterparts, and by the parties hereto in separate counterparts,
and each counterpart, when so executed and delivered, shall constitute an
original agreement, and all such separate counterparts shall constitute but one
and the same agreement.

 

10.         Inconsistency. In the event of an inconsistency between this
Agreement and the terms of the Lease, this Agreement shall govern.

 

11.         Successor and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto, their heirs, executors,
administrators, representatives, successors and assigns.

 

12.         Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties with respect to the matters specifically
addressed herein and supersedes all prior agreements, consents and understanding
with respect to such subject matter.

 

(Remainder Intentionally Left Blank)

 

 -4- 

 

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

"LANDLORD"         MUSREF 13727 NOEL LP, a Washington limited partnership      
  By: MUSREF GP 13727 Noel LLC,     its general partner             By: Metzler
Management, Inc.,       its manager               By: /s/ Steven A Francficana  
    Name (print):  Steven A Francficana       Title: Vice President  

 

 -5- 

 

 

“TENANT"       EQUITYMETRIX, LLC,   a Texas limited liability company      
By:   /s/ Thomas J. Agnew   Name (print): Thomas J. Agnew   Title:   CEO  

 

 -6- 

 

 

[tchart2.jpg] 

 



 

 

 



 

THIRD AMENDMENT TO LEASE

 

This THIRD AMENDMENT TO LEASE (this “Third Amendment”) is made and entered into
to be effective as of February 25 , 2014 (the “Effective Date”), by and between
MUSREF 13727 NOEL, L.P., a Washington limited partnership (“Landlord”), and
EQUITYMETRIX, LLC, a Delaware limited liability company (“Tenant”).

 

RECITALS:

 

A.           Landlord and EquityMetrix, LLC, a Texas limited liability company
(“Original Tenant”) entered into that certain Lease dated as of April 14, 2009,
regarding certain leased space presently comprising 5,653 square feet of Net
Rentable Area (the “Existing Premises”) on the seventh (7th) floor of that
certain office building commonly known as Galleria North Tower 11, located at
13727 Noel Road, in Dallas County, Texas 75240 (the “Building”). Such Lease, as
amended by that certain First Amendment to Lease (the “First Amendment”) dated
February 3, 2010, and by that certain Second Amendment to Lease (the “Second
Amendment”) dated July 2, 2013, shall be referred to hereinafter as the “Lease.”

 

B.           Tenant is the successor by merger to Original Tenant, as evidenced
by that certain Certificate of Merger dated November 18, 2013.

 

C.           Pursuant to the Lease, the Initial Term is scheduled to expire on
October 31, 2014.

 

D.           Landlord and Tenant desire to amend the Lease by relocating and
increasing the size of the Existing Premises, extending the Initial Term of the
Lease and amending certain other provisions of the Lease, all as more
particularly set forth below.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.          Defined Terms. Unless otherwise defined herein, capitalized terms
have the meanings assigned in the Lease.

 

2.          Extension of the Initial Term. Subject to the terms of this Third
Amendment, the Initial Term is renewed and extended for a period commencing on
the Relocation Commencement Date (as hereinafter defined) and expiring on the
date that is one hundred two (102) full calendar months thereafter (the
“Extended Term”). Except as otherwise provided in this Third Amendment, the
Extended Term will be upon the same terms and conditions set forth in the Lease.
References in the Lease to the 'Initial Term” will include the Extended Term (as
defined in this Section 2).

 

3.          Relocation of the Existing Premises; Improvements to the Relocation
Premises.

 

(a)        For the period of time between the Effective Date and the Relocation
Commencement Date, Tenant shall continue to occupy the Existing Premises in
accordance with the terms and conditions set forth in the Lease, as modified by
this Third Amendment.

 

Third Amendment to Lease 1



 

 
 

 

(b)          Notwithstanding the construction and completion of any previous
tenant improvements, or Landlord's provision of any prior tenant improvement
allowances, Landlord and Tenant agree that Landlord, as soon as practicable
following the Effective Date, shall construct certain alterations and physical
additions in and to certain space located on the tenth (10th) floor of the
Building, comprising approximately 15,072 square feet of Net Rentable Area and
depicted on Exhibit A to this Third Amendment (the “Relocation Premises”),
pursuant to the terms, conditions and provisions set forth in the “Work Letter”
attached hereto as Exhibit B. Notwithstanding the foregoing reference to the
Relocation Premises comprising approximately 15,000 square feet of Net Rentable
Area, and notwithstanding anything to the contrary in this Third Amendment, the
parties acknowledge and agree that (i) the actual number of square feet of Net
Rentable Area contained in the Relocation Premises shall be determined as set
forth in the final Drawings approved by the parties in accordance with paragraph
1 of the Work Letter; and (ii) following the determination of the actual number
of square feet of Net Rentable Area contained in the Relocation Premises, as set
forth in the final approved Drawings (the “Actual Net Rentable Area”), if the
Actual Net Rentable Area is any number other than 15,000 square feet, then (A)
all of the items addressed in this Third Amendment that are based on the number
of square feet of Net Rentable Area contained in the Relocation Premises
(including without limitation the Annual Rent and the Tenants Proportionate
Share in Section 4 below, the number of available Parking Permits in Section 12
below, and the amounts of the test fit allowance in paragraph 1 of the Work
Letter and the Construction Allowance in paragraph 6 of the Work Letter) shall
be revised as necessary to reflect the Actual Net Rentable Area; and (B) the
parties shall promptly enter into an amendment to the Lease confirming the
Actual Net Rentable Area and the recalculation of such items that are based
thereon.

 

(c)Effective as of the Relocation Commencement Date, Landlord leases to Tenant,
and Tenant leases from Landlord, for the Extended Term, the Relocation Premises.
As of the Relocation Commencement Date, (i) the definition of the “Premises” in
the Lease, identified herein as the “Existing Premises” for the time period
prior to the Relocation Commencement Date, is deleted in its entirety and
replaced by the definition of the Relocation Premises set forth in this Third
Amendment, arid (ii) the floor plan and the site plan attached respectively as
Exhibits A and A-1 to the Lease, and the floor plan of the “Expansion Premises”
attached as Exhibit A to the First Amendment, are deleted in their entirety and
replaced by Exhibit A to this Third Amendment. Tenant shall vacate and surrender
the Existing Premises, in the condition required by Section 26 of the Lease, no
later than the Relocation Commencement Date. Effective as of the Relocation
Commencement Date, Tenant shall and does hereby waive, release, renounce, and
forever quitclaim unto Landlord any and all right, title, interest, equity, and
estate that it had, has, or may have, in and to the Existing Premises. As used
herein, the “Relocation Commencement Date” shall be the later to occur of (A)
the date of Substantial Completion (as such term is defined in the Work Letter)
of the Work, as accelerated or extended, as applicable, on a day-for-day basis
by the net number of days of Tenant Delay (as such term is defined in the Work
Letter) and days of Landlord Delay (as such term is defined in the Work Letter),
or (B) June 1, 2014; provided, that Landlord and Tenant each shall use
commercially reasonable efforts and diligence to ensure that there will be no
delays in the Relocation Commencement Date.

 

(d)          Notwithstanding anything to the contrary in the Second Amendment,
Tenant's Annual Rent for the Temporary Premises situated on the third (3rd)
floor of the Building shall be based on a rate per annum of $25.00 full service
per square foot of Net Rentable Area contained in the Temporary Premises until
the date of Substantial Completion of the Work.

 

Third Amendment to Lease 2



 

 
 

 

4.            Rental during the Extended Term.

 

(a)Commencing on the Relocation Commencement Date, the Annual Rent, Rent
Adjustment, Electrical Charge and Tenant's Proportionate Share of any excess
Expenses, Taxes and Insurance Costs as to the Relocation Premises during the
Extended Term shall be determined in accordance with the provisions of this
Section 4. The Annual Rent, Rent Adjustment, Electrical Charge and Tenant's
Proportionate Share of any excess Expenses, Taxes and Insurance Costs as to the
Relocation Premises shall be payable in accordance with the timing and
procedures applicable thereto pursuant to Article 3 of the Lease.

 

(b)          With respect to the Relocation Premises, during the Extended Term
Tenant shall pay as the Annual Rent an amount equal to the (i) Annual Rent Rate
for the applicable period identified below, multiplied by (ii) the number of
square feet of Net Rentable Area comprising the Relocation Premises, and
calculated as follows:

 

Months in Extended Term Annual Rent     Months 1-6 $29,315.04 per month, based
on d rate per annum of $23.34 per square foot of Net Rentable Area.     Months
7-18 $27,318.00 per month, based on a rate per annum of $21.75 per square foot
of Net Rentable Area.     Months 19-30 $27,946.00 per month, based on a rate per
annum of $22.25 per square foot of Net Rentable Area.     Months 31-42
$28,574.00 per month, based on a rate per annum of $22.75 per square foot of Net
Rentable Area.     Months 43-54 $29,202.00 per month, based on a rate per annum
of $23.25 per square foot of Net Rentable Area.     Months 55-66 $29,830.00 per
month, based on a rate per annum of $23.75 per square foot of Net Rentable Area.
    Months 67-78 $30,458.00 per month, based on a rate per annum of $24.25 per
square foot of Net Rentable Area.     Months 79-90 $31,086.00 per month, based
on a rate per annum of $24.75 per square foot of Net Rentable Area.     Months
91-102 $31,714.00 per month, based on a rate per annum of $25.25 per square foot
of Net Rentable Area.

 

Third Amendment to Lease 3



 

 
 

 

(c)With respect to the Relocation Premises, commencing on the Relocation
Commencement Date, Tenant shall also pay any Rent Adjustments, the Electrical
Charge, and Tenant's Proportionate Share of any excess Expenses, Taxes and
Insurance Costs in accordance with Articles 3 and 4 of the Lease, subject to the
modifications contained in this Third Amendment.

 

(d)Notwithstanding anything to the contrary in the Lease Reference Pages and/or
in Article 4 of the Lease, as of the Relocation Commencement Date the Base Year
(Expenses) and the Base Year (Taxes) each shall be calendar year 2013.

 

(e)As of the Relocation Commencement Date, Tenant's Proportionate Share will be
4.925%, which is the percentage obtained by dividing (i) the number of square
feet of Net Rentable Area in the Relocation Premises (15,072) by (ii) the number
of square feet of Net Rentable Area in the Building (306,052). The rentable
square footage of the Building has been agreed to by Tenant and Landlord for all
purposes and is not subject to adjustment between the parties. Tenant expressly
waives any right to challenge such calculation.

 

(f)As a part of the Work to be constructed by Landlord in the Relocation
Premises, Landlord shall install an electrical sub-meter, the cost of which has
been estimated by the parties to be $7,500.00. Notwithstanding anything to the
contrary in Section 4.7 of the Lease, Landlord will pay one-half of the cost of
such installation, and the balance shall be applied to the Construction
Allowance (as such term is defined in the Work Letter). In addition to the
Common Area Electrical Charge payable by Tenant pursuant to Section 4.7(i) of
the Lease, Tenant shall pay for the sub-metered electrical costs for the entire
Premises in accordance with Section 4.7(ii) of the Lease. For the avoidance of
doubt, Tenant acknowledges and agrees that it shall be responsible for the
payment of both the Common Area Electrical Charge and the sub-metered electrical
costs for the entire Premises during any time period in which Tenant is entitled
hereunder or under the Lease to a rental abatement.

 

(g)Notwithstanding anything to the contrary in the Lease, including without
limitation in Section 4.1.2 thereof, (i) “Expenses” shall not include, and
Tenant shall not be responsible to pay for, (A) the cost of fire sprinklers and
suppression systems and other life safety systems, (B) Building standard light
bulbs, or (C) administrative fees; provided, however, that the foregoing clauses
(A) and (B) shall not be construed to absolve Tenant of its responsibility for
the payment of repair and maintenance costs relating to such items; and (ii) the
management fees included among “Expenses” pursuant to Section 4.1.2 shall be
consistent with the amount of such fees paid by owners of comparable buildings
in the Far North Dallas submarket.

 

(h)Section 4.8 of the Lease is hereby deleted in its entirety, and is replaced
for all purposes with the following:

 

Third Amendment to Lease 4



 

 
 

 

Notwithstanding any other provision herein to the contrary, Landlord shall not
include in Expenses in any calendar year that portion of Controllable Operating
Expenses (defined below) which exceeds by more than six percent (6%) the
Controllable Operating Expenses included in Operating Expenses for the
immediately preceding calendar year; provided, however, the limit on
Controllable Operating Expenses set forth herein shall in all events be
cumulative and compounding from year to year. For example, if it is determined
at the end of the first calendar year during the Term that the Controllable
Operating Expenses increased by four percent (4%) in such calendar year, then
the cap on Controllable Operating Expenses for the second calendar year shall be
eight percent (8%) in lieu of six percent (6%) and if Controllable Operating
Expenses in the second calendar year increase again by five percent (5%), the
cap on Controllable Operating Expenses for the third calendar year shall be nine
percent (9%) in lieu of six percent (6%). As used herein, “Controllable
Operating Expenses” shall mean all Expenses, except (1) taxes, assessments,
levies, impositions or charges imposed by any governmental authority, (2) all
premiums for insurance coverage, including, without limitation, casualty,
liability and worker's compensation premiums, (3) utilities, (4) any costs of
complying with applicable laws and regulations that become effective after the
Effective Date and any costs resulting from changes that become effective after
the Effective Date in the application or official interpretation of or
amendments or modifications to or extensions of, or newly adopted, applicable
laws and regulations (including, without limitation, applicable laws and
regulations affecting, relating to or providing for “minimum wage” increases or
changes in worker's compensation and/or state employment insurance
requirements), (5) any cost incurred to reduce any of the foregoing, (6) any
costs which result from casualty or condemnation, (7) Permitted Capital
Improvement Costs (as hereinafter defined) incurred in such year, and (8) any
and all other operating expenses that are not within the reasonable control of
Landlord. For purposes of this Section 4.8, “Permitted Capital Improvement
Costs” for any given calendar year shall mean the amortized cost (as Landlord
shall reasonably determine) of any capital improvements or repairs that are made
to the Building by Landlord, either during such year or in previous years (but
attributable to such calendar year) that are directly attributable to reduction
in Operating Expenses (either Controllable Operating Expenses or
non-Controllable Operating Expenses).

 

5.          Additional Security Deposit. Upon execution of this Third Amendment,
Tenant shall deliver to Landlord a check in the amount of $16,941.44, to be held
by Landlord as additional Security Deposit under Section 5 of the Lease.

 

6.          Late Fees. Notwithstanding anything to the contrary in Section 3.2
of the Lease, Landlord agrees that, should Tenant fail on more than one (1)
occasion during any calendar year to deliver any payment of rent or other sum
payable under the Lease within five (5) days after the same is due, then for any
subsequent payment of rent or other sum payable under the Lease during such
calendar year that is not paid within five (5) days after the same is due, a
late charge shall be imposed in an amount equal to five percent (5%) of such
unpaid rent or other sum.

 

7.          Holding Over. Notwithstanding anything to the contrary in Section 14
of the Lease, the “Holdover Rate” shall be equal to one hundred fifty percent
(150%) of the amount of the Annual Rent for the last period prior to the date of
such termination.

 

8.          Right of First Offer. Effective as of the Effective Date, Tenant
shall have a right of first offer as described in, and subject to the terms and
conditions of, Exhibit C attached hereto.

 

Third Amendment to Lease 5



 

 
 

 

9.           No Further Options to Renew. Section 31 of the Lease is hereby
deleted in its entirety, and Tenant acknowledges that, from and after the
Effective Date, Tenant shall have no further options to renew or extend the
Term.

 

10.          Assignment/Subletting. The final sentence of Section 9.1 of the
Lease is hereby deleted in its entirety, and is replaced for all purposes with
the following:

 

In the event Tenant desires to sublet, or permit such occupancy of, the
Premises, or any portion thereof, or assign this Lease, Tenant shall give
written notice thereof to Landlord at least sixty (60) days but no more than one
hundred eighty (180) days prior to the proposed commencement date of such
subletting or assignment, which notice shall set forth the name of the proposed
subtenant or assignee, the relevant terms of any sublease or assignment and
copies of financial reports and other relevant financial information of the
proposed subtenant or assignee.

 

11.         Relocation. Landlord agrees that, from and after the Relocation
Commencement Date, the relocation provisions of Section 29 of the Lease shall be
inapplicable at any time in which the Premises leased by Tenant in the Building
(exclusive of any Temporary Premises) comprise at least 15,072 square feet of
Net Rentable Area.

 

12.         Parking.

 

(a)          Notwithstanding anything to the contrary in the Lease Reference
Pages and/or in Article 30 of the Lease, but subject to the following provisions
of this Section 12, Tenant agrees to lease from Landlord and Landlord agrees to
lease to Tenant a number of Parking Permits determined by the ratio of four (4)
parking spaces in the Parking Facility for every 1,000 square feet of Net
Rentable Area (exclusive of any Temporary Premises) leased by Tenant in the
Building.

 

(b)          Tenant shall pay the current parking rate (as of the Effective
Date) for all unreserved garage parking spaces made available to Tenant
hereunder in connection with its lease of (i) the Existing Premises, for the
time period between the Effective Date and the Relocation Commencement Date, and
(ii) 5,653 square feet of Net Rentable Area contained in the Relocation
Premises, for the time period between the Relocation Commencement Date and
October 31, 2014. Tenant shall pay no charge (i.e., $0.00) for all unreserved
garage parking spaces made available to Tenant hereunder in connection with its
lease of (A) 9,347 square feet of Net Rentable Area contained in the Relocation
Premises, for the time period between the Relocation Commencement Date and
October 31, 2014, and (ii) the entire Relocation Premises, for the balance of
the Term from and after November 1, 2014.

 

(c)          The parking ratio of four (4) parking spaces in the Parking
Facility for every 1,000 square feet of Net Rentable Area (exclusive of any
Temporary Premises) leased by Tenant in the Building, as set forth in
subparagraph (a) above, shall also be applicable up to an additional 5,842
square feet of Net Rentable Area (exclusive of any Temporary Premises) leased by
Tenant in the Building via future expansion, including without limitation by
Tenant's exercise of the Right of First Offer in accordance with the terms of
Exhibit C attached hereto; provided, however, that the applicable parking ratio
for any space in the Building leased by Tenant in excess of a total of 25,127
square feet of Net Rentable Area shall be 3.71 parking spaces in the Parking
Facility for every 1,000 square feet of Net Rentable Area leased by Tenant.

 

Third Amendment to Lease 6

 

 
 

  

(d)          In addition to the number of Parking Permits determined in
accordance with the foregoing provisions of this Section 12, during the Extended
Term Tenant shall have the right to take and pay for additional parking spaces
on a month-to-month basis, at a charge of $25.00 per space per month plus
applicable taxes, upon at least thirty (30) days' prior written notice to
Landlord stating the number of additional Parking Permits that Tenant would like
to take on such terms; provided, that the foregoing right of Tenant to take and
pay for additional parking spaces on a month-to-month basis is conditioned upon,
and is expressly limited by, the availability of additional parking spaces then
available in the Parking Facility at the time of Tenant's written notice.
Notwithstanding the foregoing, Landlord' shall have the right to rescind any or
all such month-to-month additional parking spaces upon at least thirty (30)
days' advance written notice to Tenant.

 

(e)          Subject to availability, there is limited “reserved” garage parking
available in the Parking Facility from time to time, at the current rental rate
of $50.00 per space per month plus applicable taxes. If available, Tenant may
substitute up to six (6) reserved parking spaces for the like number of
non-reserved parking spaces allocated to Tenant, provided Tenant pays the
difference between the reserved and non-reserved parking rates. Notwithstanding
the foregoing, the charges for reserved parking spaces shall be abated for the
first twelve (12) months of the Extended Term.

 

13.         Visitor Parking. Landlord acknowledges that Tenant's visitors and
invitees may park, on a non-exclusive, as-available basis, in the surface
parking area on the east side of the Building or in the Parking Facility,
subject to the provisions of Article 30 of the Lease.

 

14.         Landlord's Default. Landlord shall be in default under the Lease if
and only if Landlord fails to perform any of its obligations thereunder and said
failure continues for a period of thirty (30) days after Tenant delivers written
notice thereof to Landlord and to each mortgagee whose name and address has been
provided to Tenant, provided that if such failure cannot reasonably be cured
within said thirty (30) day period, Landlord shall not be in default if Landlord
commences curative action within such thirty (30) day period, and thereafter
diligently and continuously pursues the curative action to completion. In no
event shall (a) Tenant claim a constructive or actual eviction or that the
Premises have become unsuitable, or (b) a constructive or actual eviction or
breach of the implied warranty of suitability be deemed to have occurred under
the Lease, prior to the expiration of the notice and cure periods provided
hereunder. Any notice of a failure to perform by Landlord not sent to Landlord
at all addresses and/or to the attention of all parties required hereunder and
to each mortgagee who is entitled to notice or not sent in compliance with
Article 27 of the Lease shall be of no force or effect.

 

15.         Signage. Should Landlord elect to change the format of existing
signs or lettering, and thereby requires that previously-approved signs be
altered, Landlord shall be responsible for the payment of all reasonable costs
related to such alterations. At no time during the Term shall Tenant be required
to pay any charge for Tenant's directory listing at the Building.

 

16.         Non-Disturbance. If at any time during the Term, Tenant's leased
space in the Building grows via future expansion (including without limitation
by Tenant's exercise of the Right of First Offer in accordance with the terms of
Exhibit C attached hereto) such that Tenant occupies at least 25,127 Rentable
Square Feet within the Building Landlord shall provide Tenant with a written
subordination, non-disturbance and attornment agreement with respect to each
mortgage or lien then affecting the Premises or the Building, signed by the
holder of such mortgage or lien, prepared on such holder's then-current form
(provided the same is reasonably acceptable to Landlord and Tenant), providing
that (a) the Lease and Tenant's rights of occupancy thereunder shall not be
disturbed in the event of any foreclosure of such mortgage or lien, and (b)
Tenant shall not be joined in any foreclosure proceeding by such holder so long
as Tenant is not then in default under the Lease beyond any applicable notice
and cure period.

 

Third Amendment to Lease 7



 

 
 

 

17.         No Press Release. Neither Landlord nor Tenant shall issue any press
release or otherwise make known to the media the terms of the leasing
arrangement between Landlord and Tenant embodied in the Lease, as the same is
amended hereby, without the consent of the other party. The consent by a party
to any such disclosure shall not be deemed to be a waiver on the part of such
party of any prohibition against any future disclosure. Notwithstanding the
foregoing, however, either party may disclose the terms of the leasing
arrangement between Landlord and Tenant (a) to their respective affiliates; (b)
in the case of Landlord, to any current and/or prospective lenders, purchasers
or investors; and (c) in the case of Tenant, to any prospective subtenants and
assignees for the sole purpose of evaluating a potential sublease or assignment;
provided, however, that any of the foregoing parties to whom disclosure is made
shall agree to abide by the terms of this Section 17. In addition to the
foregoing, neither Landlord nor Tenant shall be deemed to have violated the
foregoing confidentiality covenant if such party discloses any of the terms of
the leasing arrangement between Landlord and Tenant (i) to such patty's
affiliates, officers, directors, employees, attorneys, appraisers, accountants
and other third parties engaged by such party with a need to know such terms,
provided such party informs such recipients of this confidentiality provision;
(ii) in connection with any litigation or other dispute resolution proceeding
between Landlord and Tenant pertaining to this Lease; or (iii) if required by
applicable law, court order or governmental process.

 

18.         Condition of the Existing Premises. Tenant acknowledges and agrees
that (a) Tenant is in sole possession of the Existing Premises as of the
Effective Date, (b) Landlord has no obligation to make any alterations or
improvements to the Existing Premises, or to the Relocation Premises other than
as expressly set forth in Exhibit B; and (c) as of the Effective Date, (i)
Landlord is not in default under any of the terms, conditions, or covenants of
the Lease and there has occurred no event nor does there exist any condition or
circumstance which, with the giving of notice or passage of time, or both, would
constitute a default of either Landlord or Tenant under the Lease, and (ii)
Tenant has no defenses, offsets, or credits against the payment of rent or any
other sums due or to become due under the Lease or against the performance of
any other of Tenant's obligations under the Lease. Notwithstanding any provision
of the lease to the contrary, Landlord makes no warranty of any kind, express or
implied, with respect to the Existing Premises or the Relocation Premises
(without limitation, Landlord makes no warranty as to the habitability, fitness
or suitability of the Existing Premises or the Relocation Premises for a
particular purpose nor as to the absence of any toxic or otherwise hazardous
substances). Any implied warranties are expressly disclaimed and excluded.

 

19.         Brokerage. Tenant represents and warrants that it has not dealt with
any broker in connection with the negotiation or execution of this Third
Amendment except for Citadel Partners, LLC, (“Tenant's Broker”). Landlord will
pay all commissions due Tenant's Broker pursuant to a separate written
agreement. Tenant agrees to indemnify, defend, and hold Landlord harmless from
all costs (including attorneys' fees) and other liabilities arising from any
claims made by any broker other than Tenant's Broker claiming under Tenant.

 

20.         Audit Rights. The parties acknowledge that Tenant shall retain the
right to audit the annual determination of Expenses, Taxes and Insurance Costs
in accordance with the provisions of Section 4.3 of the Lease.

 

Third Amendment to Lease 8

 

 
 

 

21.Miscellaneous.

 

(a)Except as expressly amended hereby, all other items and provisions of the
Lease remain unchanged and continue to be in full force and effect. The terms of
this Third Amendment will control over any conflicts between it and the terms of
the Lease and any exhibits hereto or thereto.

 

(b)This Third Amendment may be executed in multiple counterparts, and each
counterpart when fully executed and delivered will constitute an original
instrument, and all such multiple counterparts will constitute but one and the
same instrument.

 

(c)This Third Amendment will be binding upon and inure to the benefit of the
parties hereto and their respective permitted successors and assigns.

 

(d)The submission of this Third Amendment to Tenant must not be construed as an
offer, nor shall Tenant have any rights under this Third Amendment unless
Landlord executes a copy of this Third Amendment and delivers it to Tenant.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGES FOLLOW.]

 

Third Amendment to Lease 9



 

 
 

 

IN WITNESS WHEREOF, the parties have executed this Third Amendment on the
date(s) set forth below to be effective as of the Effective Date,

 

LANDLORD:

 

MUSREF 13727 NOEL LP,

a Washington limited partnership

 

By: MUSREF GP 13727 Noel LLC,

its general partner

  

  By: Metzler Management, Inc.,     its manager

 

              By: /s/ Steven A. Franceschina         Steven A. Franceschina,    
    Vice President  

  

Date signed: February 25, 2014

 

Third Amendment to Lease

Landlord’s Signature Page

 

 
 

 

TENANT:       EQUITYMETRIX, LLC,   a Delaware limited liability company  

 

By: /s/ Thomas J. Agnew   Name (print): Thomas J. Agnew Title: CEO

 

Date signed: February 19, 2014  

 

Third Amendment to Lease

Tenant’s Signature Page

 

 
 

 

EXHIBIT A

 

DEPICTION OF RELOCATION PREMISES

 

[See Attached]

 

Third Amendment to Lease

Exhibit A



 

 
 

 

 [tex10-2pg13.jpg]

 

Third Amendment to Lease

Exhibit A



 

 
 



 

EXHIBIT B

WORK LETTER

 

“As-ls”. Tenant shall take the Relocation Premises in its “as-is” condition
except for certain leasehold improvements comprising the Work (as hereinafter
defined) to the Relocation Premises, which shall be completed in accordance with
the terms of this Exhibit B.

 

Plans and Specifications.

 

1.          Drawings. Tenant shall cause its space planner and engineering firm
to prepare all plans, mechanical, electrical and plumbing drawings and
specifications (the “Drawings”) necessary to construct the improvements of the
Relocation Premises (the “Work”). Tenant shall be responsible for the cost of
the Drawings, which shall be paid out of the Construction Allowance (hereinafter
defined). If Landlord approves such response, or any changes requested
thereunder, then Tenant shall promptly revise the Drawings and resubmit the same
to Landlord. Approval by Landlord of the Drawings does not constitute a
representation or warranty of Landlord that the Drawings are adequate for any
use, purpose, or conditions, or that the Drawings comply with any applicable law
or code, but shall merely be the consent of Landlord to the performance of the
Work. In addition to the foregoing, Tenant acknowledges and agrees that
Landlord's approval of the Drawings is without prejudice to any of Landlords
rights and/or Tenant's obligations as set forth in the Lease, including without
limitation Sections 13.3 and 13.4 thereof. Separate from the Construction
Allowance, Landlord shall provide an additional allowance (calculated on the
basis of $0.10 per square foot of Net Rentable Area contained in the Relocation
Premises) for the purpose of performing a test fit.

 

2.          Chances. After approval of the Drawings, Landlord and Tenant shall
initial the Drawings. Tenant may from time to time make changes to the Drawings
by delivering written notice to Landlord, specifying in detail the requested
change. If Tenant requests any changes to any submitted Drawings and, if
Landlord approves such requested changes, then (a) before any such change will
be made, Tenant shall pay, out of the Construction Allowance, the difference
between (i) all additional costs in designing and constructing the Work as a
result of any such changes and (ii) any reductions in costs in designing and
constructing the Work realized in connection with other change orders, and (b)
all delays in designing and constructing the Work caused by such changes shall
constitute a Tenant Delay.

 

3.          Construction of the Work. Landlord will request bids from three (3)
qualified general contractors mutually acceptable to Landlord and Tenant and
furnish written price estimates to Tenant. Upon receipt, Tenant shall promptly
review such estimates and complete negotiations with Landlord for any changes or
adjustments thereto. Within five (5) business days after such receipt, Tenant
shall return the estimates with written approval to Landlord. If Tenant fails to
give its approval within such five (5) business day period, the lowest competent
estimates will be deemed approved by Tenant. The Work shall be performed using
Building standard materials unless otherwise stated in the Drawings. The general
contractor shall be responsible for obtaining any permits, licenses and
governmental approvals required for the construction of the Work, and for
ensuring that all of the Work is performed in compliance with current building
codes and requirements, including (as and to the extent applicable) the
Americans with Disabilities Act (ADA), the International Energy Conservation
Code (IECC), the Texas Asbestos Health Protection Rules (TAHPR) and the National
Emissions Standards for Hazardous Air Pollutants (NESHAP). Landlord and Tenant
agree to work together, cooperatively and in a reasonable, good faith manner, to
cause the construction of the Work to proceed in accordance with the
construction schedule attached hereto as Exhibit B-1. Tenant shall be
responsible for obtaining any required certificate of occupancy and the
non-availability of the same for reasons related directly or indirectly to or
arising from Tenant's use or proposed use or occupancy of the Relocation
Premises shall not delay Substantial Completion (defined below) or the
Relocation Commencement Date. It shall be a matter for Tenant to satisfy itself
that the Work is in compliance with applicable laws. LANDLORD ASSUMES NO
LIABILITY FOR SPECIAL, CONSEQUENTIAL, OR INCIDENTAL DAMAGES OF ANY KIND
WHATSOEVER IN CONNECTION WITH THE DESIGN OR CONSTRUCTION OF THE WORK AND THE
OBTAINING OF PERMITS. LICENSES AND APPROVALS, AND MAKES NO REPRESENTATIONS,
WARRANTIES, OR GUARANTIES REGARDING THE SAME, EXPRESSED OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY, COMPLIANCE WITH APPLICABLE
LAWS, FITNESS FOR A PARTICULAR PURPOSE, OR HABITABILITY AND ALL IMPLIED
WARRANTIES WITH RESPECT THERETO, INCLUDING BUT NOT LIMITED TO THOSE OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE EXPRESSLY NEGATED AND
WAIVED.

 

Third Amendment to Lease

Exhibit B

 

 
 

 

4.          Definitions.

 

(a)          “Tenant Delay” shall mean any delay which is the result of (i)
Tenant's failure to agree to plans and specifications and/or construction cost
estimates or bids; (ii) Tenant's request for materials, finishes or
installations other than Landlords standard except those, if any, that Landlord
shall have expressly agreed to furnish without extension of time agreed by
Landlord; (iii) Tenant's change in any plans or specifications; and/or (iv)
performance or completion by a party employed by Tenant. If any delay in any of
the dates reflected in the construction schedule attached hereto as Exhibit B-1
is the result of a Tenant Delay, and such delay results in a delay in the
projected date of Substantial Completion of the Work as reflected in such
construction schedule, then the Relocation Commencement Date and the payment of
rent under this Lease shall be accelerated on a day-for-day basis by the number
of days of such Tenant Delay.

 

(b)          “Landlord Delay” shall mean any delay which is the result of (i)
Landlords failure to respond in a timely manner with respect to any matters that
are the subject of Landlords approval as set forth in this Exhibit; and/or (ii)
performance or completion by a party employed by Landlord. If any delay in any
of the dates reflected in the construction schedule attached hereto as Exhibit
B-1 is the result of a Landlord Delay, and such delay results in a delay in the
projected date of Substantial Completion of the Work as reflected in such
construction schedule, then the Relocation Commencement Date and the payment of
rent under this Lease by Tenant shall be extended on a day-for-day basis by the
number of days of such Landlord Delay.

 

(c)          “Substantial Completion” shall occur when each of the following
conditions is satisfied: (i) the Work is substantially completed in accordance
with the Drawings as certified by Tenant's space planner; (ii) the Relocation
Premises may be occupied; and (iii) Landlord has tendered to Tenant physical
possession thereof. Substantial Completion shall have occurred even though minor
details of construction and mechanical adjustments remain to be completed by
Landlord. Tenant shall prepare and deliver to Landlord a punch list of
incomplete items within ten (10) days after Substantial Completion, and Landlord
shall use all reasonable efforts to complete such items within thirty (30) days
thereafter, except as to such items that, by their nature, will take a longer
period to complete as set forth in the punch list. Landlord shall not be
obligated to engage overtime labor in order to complete such items.

 

Third Amendment to Lease

Exhibit B

 

 
 

 

5.          Construction Costs. Subject to the provisions of this Exhibit B
pertaining to the Construction Allowance, Tenant shall bear the entire cost of
performing the Work (all of which costs are herein collectively called the
“Total Construction Costs”), including without limitation the costs of (a)
Tenant's relocation and cabling expenses, (b) design of the Work, (c) costs of
preparation of the Drawings (including any costs related thereto and incurred by
Landlord prior to the Effective Date of this Third Amendment), (d) costs of
construction labor and materials, (f) costs of consulting, surveying and
permitting fees, (g) architectural and engineering fees, Tenant shall in any
event be responsible for the payment to Landlord of any amounts by which Total
Construction Costs exceed the Construction Allowance, in accordance with the
following provisions of this Exhibit B. Landlord will provide Tenant with a
reasonably detailed itemization of the Total Construction Costs. Prior to
commencement of the Work, if applicable, Tenant shall pay to Landlord, within
thirty (30) days after receipt of an invoice or invoices therefor, an amount
equal to the estimated Total Construction Costs less the Construction Allowance.
Prior to Substantial Completion, if applicable, Tenant shall pay to Landlord
within thirty (30) days after receipt of an invoice or invoices therefor, an
amount equal to the Total Construction Costs (as adjusted for any approved
changes to the Work), less (i) the amount of any payments already made by
Tenant, (ii) the amount of the Construction Allowance, and (iii) the cost
reasonably estimated by Landlord For completing all “punch list” items (and,
finally, upon completion of the punch list items, Tenant shall pay to Landlord
the costs incurred in completing the same). Any late payment of amounts due
under this Exhibit B shall bear interest or be subject to a late charge as set
forth in Section 3 of the Lease (as amended by Section 6 of this Third
Amendment).

 

6.          Construction Allowance. Landlord shall provide to Tenant a
construction allowance (the “Construction Allowance”), calculated on the basis
of $35.50 per square foot of Net Rentable Area contained in the Relocation
Premises, for the purpose of modification, demolition, construction or
refurbishment of the Relocation Premises to accommodate the needs of Tenant.
Subject to the terms and conditions set forth in this Exhibit B, (a) Tenant may
use the Construction Allowance as a reimbursement for Tenant's bona fide (and
verified) expenses for architectural and engineering services, all demolition
and construction costs, ceiling improvements (above or below), furniture
installation and project management fees (but not including any expenses related
to non-permanent fixtures, furniture, or equipment) paid to parties not related
to Tenant; and (ii) Tenant (calculated on the basis of $3.00 per square foot of
Net Rentable Area contained in the Relocation Premises) of the Construction
Allowance for reasonable moving expenses and for costs associated with telephone
wiring/computer cabling, subject to submittal of invoices reasonably
establishing the amount of such costs. If the Construction Allowance has not
been fully disbursed by August 31, 2014, unless caused by the delay of the
Landlord, then the remaining balance of the Construction Allowance as of such
date shall become the property of Landlord and Tenant shall forever lose any
right or claim to such remaining balance. Except as otherwise expressly provided
in the last sentence of paragraph 1 above, Landlord shall not in any event be
obligated under this Exhibit B for any amount in excess of the Construction
Allowance. Additionally, Landlord shall be permitted to offset against the
undisbursed Construction Allowance any amounts past due to Landlord by Tenant
under the Lease.

 

7.          Multi-Tenant Corridor Extension. The parties acknowledge and agree
that (a) the Relocation Premises comprise less than all of the Net Rentable Area
of the tenth (10th) floor of the Building, and that the construction of the
leasehold improvements contemplated by this Exhibit B necessitates the addition
of a multi-tenant corridor extension on such floor; (b) Tenant shall be
responsible for seventy-three percent (73%) of the cost of construction of such
multi-tenant corridor extension, with such proportionate share determined by
dividing the Net Rentable Area of the Relocation Premises (15,072 square feet as
shown in the Drawings) by the Net Rentable Area of the vacant space on the tenth
(l 0') floor consisting of (i) the Relocation Premises plus (ii) Suite 1075
(20,563 square feet in the aggregate); and (c) Tenant's portion of such cost
shall be charged against the Construction Allowance.

 

Third Amendment to Lease

Exhibit B

 

 
 

 

8.          Construction Management Fee. Cassidy Turley, Landlord's designated
representative, shall supervise the Work, contract with the general contractor,
make disbursements required to be made to the contractor, act as a liaison
between the general contractor and Tenant and coordinate the relationship
between the Work, the Building, and the Building's systems. In consideration for
such construction supervision services, Tenant shall pay to Cassidy Turley a
construction management fee equal to three percent (3%) of the Total
Construction Costs. Such construction management fee shall be paid by Tenant
upon Substantial Completion of the Work and within thirty (30) days after
delivery by Landlord of an invoice therefor.

 

9.          Early Access. Tenant shall be allowed early access beginning thirty
(30) days prior to the Relocation Commencement Date for the sole purpose of
installation of Tenant's furniture, fixtures and equipment, provided that (i)
prior to such early access Tenant shall coordinate its planned installation
efforts, and the timing thereof, with Landlord's project manager; (ii) any delay
in Substantial Completion arising from such early access by Tenant, its,
employees, contractors, invitees, or agents shall constitute a Tenant Delay;
(iii) satisfactory evidence of insurance as required by Article 11 of the Lease
shall first have been provided to Landlord; and (iv) there shall be harmonious
union labor relations between the contractors, subcontractors, suppliers and
vendors on-site, and no disruption of the Work arising from Tenant's early
occupancy hereunder shall be permitted.

 

Third Amendment to Lease

Exhibit B

 

 
 

 

EXHIBIT B-1

CONSTRUCTION SCHEDULE

 

[See Attached]

 

Third Amendment to Lease

Exhibit B-1



 

 
 

 

 [tex10-2pg19.jpg]

 

Third Amendment to Lease

Exhibit B-1

 

 
 

 

EXHIBIT C

RIGHT OF FIRST OFFER

 

1.          For the period of time between the Effective Date of this Third
Amendment and the end of the thirtieth month thereafter (the “ROFO Period”),
Tenant shall have a right of first offer (the “Right of First Offer”) with
respect to approximately 5,842 square feet of Net Rentable Area adjacent to the
Relocation Premises as shown on Exhibit C-1 attached hereto, if and when such
space comes available in the Building during the Term, upon the terms and
conditions set forth in this Exhibit C.

 

2.          If the ROFO Space becomes available at any time during the ROFO
Period, Landlord shall notify Tenant (the “First Offer Notice”) of such
availability of the ROFO Space. In the First Offer Notice, Landlord shall offer
to lease to Tenant all (but not a part or parts) of the ROFO Space then
available. The First Offer Notice also shall set forth the rental amount and
other terms upon which Landlord is willing to lease the ROFO Space (which, if
the First Offer Notice is sent on or before the first anniversary of the
Relocation Commencement Date, shall be on all the same terms and conditions of
the Lease, except that the Construction Allowance, as such term is defined in
the Work Letter attached to this Third Amendment as Exhibit B, shall be
prorated). The lease term of the ROFO Space shall be coterminous with the Term
of the Lease. If Tenant wishes to exercise its Right of First Offer with respect
to the ROFO Space, then within ten (10) business days of the delivery of the
First Offer Notice to Tenant (the “First Offer Expiration Date), Tenant shall
deliver written notice to Landlord of Tenant's intention to exercise the Right
of First Offer with respect to the entire ROFO Space. [f, however, Tenant
decides not to exercise the Right of First Offer, either by (a) notifying
Landlord in writing on or before the First Offer Expiration Date of Tenant's
decision not to exercise the right of first offer, or (b) by failing to deliver
to Landlord written notice of acceptance on or before the First Offer Expiration
Date, then Landlord shall be free to lease all or any part of the ROFO Space to
anyone whom Landlord desires, on material terms substantially similar to the
terms set forth in the First Offer Notice; provided, however, that (i) the
restriction set forth herein regarding substantially similar material terms
shall expire forty five (45) calendar days after the First Offer Expiration
Date; and (ii) upon the execution of a lease between Landlord and a new tenant
with respect to the ROFO Space, the Right of First Offer shall thereafter be
null, void and of no further force or effect with respect to the ROFO Space
leased by such new tenant.

 

3.          Notwithstanding anything to the contrary herein, if Tenant exercises
the Right of First Offer at any time during the first twelve (12) months
following the Effective Date of this Third Amendment, then Tenant's lease of the
ROFO Space designated in the First Offer Notice shall be on the same terms and
conditions as those pertaining to the Relocation Space except that the
Construction Allowance for the ROFO Space shall be prorated.

 

4.          In the event Tenant duly exercises the Right of First Offer as set
forth in paragraph 2 above, Landlord and Tenant shall, within thirty (30) days
thereafter, execute an amendment to the Lease memorializing Tenant's lease of
the ROFO Space upon the terms and conditions set forth in the First Offer Notice
and this Exhibit C.

 

5.          For the avoidance of doubt, the parties acknowledge that the Right
of First Offer, if not
exercised by Tenant in accordance with the provisions of this Exhibit C prior to
the end of the ROFO Period, shall be null, void and of no further force or
effect as of the first day following the expiration of the ROFO Period.

 

6.          Tenant acknowledges and agrees that the Right of First Offer set
forth herein shall be subject and subordinate to (a) existing tenant leases for
the Building as of the Effective Date of this Third Amendment, and (b) any
rights of renewal, expansion or extension contained in any such existing tenant
leases. In addition, notwithstanding anything in the Lease to the contrary, the
Right of First Offer granted herein shall be deemed personal to Tenant and shall
not be deemed included with any assignment of Tenant's interest in and to the
Lease and the Premises.

 

Third Amendment to Lease

Exhibit C

 

 
 

 

EXHIBIT C-1

ROFO SPACE

 

[See Attached]

 

Third Amendment to Lease

Exhibit C-1

 

 
 

 

 [tex10-2pg23.jpg]

 

Third Amendment to Lease

Exhibit C-1

 

 

